Execution Version


--------------------------------------------------------------------------------

Published CUSIP Numbers: 16725MAK7 (Deal)
Term Loan: 16725MAL5
TERM LOAN AGREEMENT


Dated as of July 8, 2015
among


[cbilogo2.jpg]
CHICAGO BRIDGE & IRON COMPANY N.V.,
as Guarantor,


CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


The Other Lenders Party Hereto


BANK OF AMERICA MERRILL LYNCH
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Lead Arrangers and Joint Bookrunners


CRÉDIT AGRICOLE CORPORATE,
as Syndication Agent


BNP PARIBAS SECURITIES CORP.,  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD 
and
COMPASS BANK,  
as Co-Documentation Agents








67688554_7

--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
 
Page
 
 
 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
31
1.03
 
Accounting Terms
31
1.04
 
Rounding
32
1.05
 
Times of Day
32
1.06
 
Supplemental Disclosure
32
 
 
 
 
ARTICLE II
 
THE COMMITMENTS AND BORROWINGS
33
 
 
 
 
2.01
 
Loans
33
2.02
 
Borrowings, Conversions and Continuations of Loans
33
2.03
 
Prepayments
34
2.04
 
Reduction of Commitments
34
2.05
 
Repayment of Loans
35
2.06
 
Interest
35
2.07
 
Fees
35
2.08
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
35
2.09
 
Evidence of Debt
36
2.10
 
Payments Generally; Administrative Agent’s Clawback
36
2.11
 
Sharing of Payments by Lenders
38
2.12
 
Incremental Loans
39
2.13
 
Defaulting Lenders
41
 
 
 
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
42
 
 
 
 
3.01
 
Taxes
42
3.02
 
Illegality
47
3.03
 
Inability to Determine Rates
47
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans
48
3.05
 
Compensation for Losses
49
3.06
 
Mitigation Obligations; Replacement of Lenders
50
3.07
 
Survival
51
 
 
 
 
ARTICLE IV
 
CONDITIONS PRECEDENT
51
 
 
 
 
4.01
 
Conditions of Initial Advance
51
 
 
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
52
 
 
 
 
5.01
 
Organization; Corporate Powers
52
5.02
 
Authority, Execution and Delivery; Loan Documents
53
5.03
 
No Conflict; Governmental Consents
53
5.04
 
No Material Adverse Change
54
5.05
 
Financial Statements
54
5.06
 
Payment of Taxes
54


 
i
 



67688554_7

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
 
 
 
5.07
 
Litigation; Loss Contingencies and Violations
55
5.08
 
Subsidiaries
55
5.09
 
ERISA
55
5.10
 
Accuracy of Information
56
5.11
 
Securities Activities
56
5.12
 
Material Agreements
57
5.13
 
Compliance with Laws
57
5.14
 
Assets and Properties
57
5.15
 
Statutory Indebtedness Restrictions
57
5.16
 
Insurance
57
5.17
 
Environmental Matters
57
5.18
 
Benefits
58
5.19
 
Solvency
58
5.20
 
OFAC
58
5.21
 
PATRIOT Act
58
5.22
 
Senior Indebtedness
59
5.23
 
Anti-Corruption Laws
59
 
 
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
59
 
 
 
 
6.01
 
Financial Report
59
6.02
 
Notices
60
6.03
 
Existence, Etc
64
6.04
 
Corporate Powers; Conduct of Business
64
6.05
 
Compliance with Laws, Etc
64
6.06
 
Payment of Taxes and Claims; Tax Consolidation
64
6.07
 
Insurance
64
6.08
 
Inspection of Property; Books and Records; Discussions
65
6.09
 
ERISA Compliance
65
6.10
 
Maintenance of Property
65
6.11
 
Environmental Compliance
65
6.12
 
Use of Proceeds
65
6.13
 
Subsidiary Guarantors
66
6.14
 
Foreign Employee Benefit Compliance
67
6.15
 
Anti-Corruption Laws
67
 
 
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
67
 
 
 
 
7.01
 
Subsidiary Indebtedness
67
7.02
 
Sales of Assets
69
7.03
 
Liens
69
7.04
 
Investments
70
7.05
 
Contingent Obligations
71
7.06
 
Conduct of Business; Subsidiaries; Permitted Acquisitions
71
7.07
 
Transactions with Shareholders and Affiliates
72


 
ii
 



67688554_7

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
 
 
 
7.08
 
Restriction on Fundamental Changes
73
7.09
 
Sales and Leasebacks
73
7.10
 
Margin Regulations
73
7.11
 
ERISA
73
7.12
 
Subsidiary Covenants
74
7.13
 
Hedging Obligations
74
7.14
 
Issuance of Disqualified Stock
74
7.15
 
Non-Guarantor Subsidiaries
74
7.16
 
Intercompany Indebtedness
75
7.17
 
Restricted Payments
75
7.18
 
Financial Covenants
75
7.19
 
Sanctions
76
7.20
 
Anti-Corruption Laws
76
 
 
 
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
76
 
 
 
 
8.01
 
Events of Default
76
8.02
 
Remedies Upon Event of Default
79
8.03
 
Application of Funds
79
 
 
 
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
80
 
 
 
 
9.01
 
Appointment and Authority
80
9.02
 
Rights as a Lender
81
9.03
 
Exculpatory Provisions
81
9.04
 
Reliance by Administrative Agent
82
9.05
 
Delegation of Duties
82
9.06
 
Resignation of Administrative Agent
82
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
83
9.08
 
No Other Duties, Etc
84
9.09
 
Administrative Agent May File Proofs of Claim
84
9.10
 
Guaranty Matters
84
9.11
 
Hedge Obligations
85
 
 
 
 
ARTICLE X
 
MISCELLANEOUS
85
 
 
 
 
10.01
 
Amendments, Etc
85
10.02
 
Notices; Effectiveness; Electronic Communication
87
10.03
 
No Waiver; Cumulative Remedies; Enforcement
89
10.04
 
Expenses; Indemnity; Damage Waiver
89
10.05
 
Payments Set Aside
91
10.06
 
Successors and Assigns
91
10.07
 
Treatment of Certain Information; Confidentiality
95
10.08
 
Right of Setoff
96
10.09
 
Interest Rate Limitation
97
10.10
 
Counterparts; Integration; Effectiveness
97


 
iii
 



67688554_7

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
 
 
 
10.11
 
Survival of Representations and Warranties
97
10.12
 
Severability
97
10.13
 
Replacement of Lenders
98
10.14
 
Governing Law; Jurisdiction; Etc
99
10.15
 
Waiver of Jury Trial
100
10.16
 
No Advisory or Fiduciary Responsibility
100
10.17
 
Electronic Execution of Assignments and Certain Other Documents
101
10.18
 
USA PATRIOT Act
101
10.19
 
Entire Agreement
101
10.20
 
Keepwell
101
 
 
 
 
ARTICLE XI
 
GUARANTY
102
 
 
 
 
11.01
 
Guaranty
102
11.02
 
Waivers; Subordination of Subrogation
103
11.03
 
Guaranty Absolute
103
11.04
 
Acceleration
104
11.05
 
Marshaling; Reinstatement
104
11.06
 
Termination Date
105
11.07
 
Subordination of Intercompany Indebtedness
105




 
iv
 



67688554_7

--------------------------------------------------------------------------------




SCHEDULES


1.01A    Excluded Foreign Subsidiaries
1.01B    Material Subsidiaries
2.01    Commitments and Applicable Percentages
5.07    Litigation
5.08    Subsidiaries
5.09    Pensions and Post-Retirement Plans
5.17    Environmental Matters
7.01    Permitted Existing Indebtedness
7.03    Permitted Existing Liens
7.04    Permitted Existing Investments
7.05    Permitted Existing Contingent Obligations
7.12    Subsidiary Covenants
7.17    Permitted Restricted Payments
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS


Form of
A        Borrowing/Election Notice
B        Note
C        Compliance Certificate
D        Assignment and Assumption
E        Officer’s Certificate
F        Subsidiary Guaranty
G-1        Company’s US Counsel’s Opinion
G-2        Company’s Foreign Counsel’s Opinion
H-1–H-4    U.S. Tax Compliance Certificates



v
67688554_7

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of July 8, 2015 among
CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent.
The Loan Parties (as hereinafter defined) have requested that the Lenders make
term loans to the Loan Parties in an aggregate principal amount of up to
$500,000,000.00.
The Lenders have agreed to make such loans and other financial accommodations to
the Loan Parties on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accounting Change” has the meaning specified in Section 1.03.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Act” has the meaning specified in Section 10.18.
“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (a) the undrawn portion
of any Performance Letters of Credit (under and as defined in each of the
Existing 2013 Revolving Credit Agreement and the Existing 2015 Revolving Credit
Agreement), bank guarantees supporting obligations comparable to those supported
by performance letters of credit and all reimbursement agreements related
thereto and (b) liabilities of such Person or any of its Subsidiaries under any
sale and leaseback transaction which do not create a liability on the
consolidated balance sheet of such Person.




--------------------------------------------------------------------------------




“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially a form approved by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.05(b) hereof; provided, however, except as provided in
Section 1.03, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in Section
5.05(b) hereof.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (a) on or prior to the Closing Date, such Lender’s Commitment at such time
and (b) thereafter, the outstanding principal amount of such Lender’s Loans at
such time. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:

2
67688554_7

--------------------------------------------------------------------------------




Applicable Rate
Pricing Level
Leverage Ratio
Eurodollar Rate +
Base Rate +
1
Less than 0.75 to 1.00
1.250%
0.250%
2
Less than 1.25 to 1.00 but greater than or equal to 0.75 to 1.00
1.375%
0.375%
3
Less than 2.00 to 1.00 but greater than or equal to 1.25 to 1.00
1.500%
0.500%
4
Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00
1.750%
0.750%
5
Greater than or equal to 2.50 to 1.00
2.000%
1.000%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective five (5) Business Days immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c)(ii); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for the period from the Closing Date
through and including the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c)(ii) for the
period of four consecutive fiscal quarters ending June 30, 2015 shall be Pricing
Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” mean each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Compass Bank, BNP Paribas Securities Corp., Crédit Agricole Corporate and
Investment Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as a
joint lead arranger and joint bookrunner.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly owned Subsidiaries other than (a) the sale of inventory in the ordinary
course of business and (b) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D

3
67688554_7

--------------------------------------------------------------------------------




or any other form (including electronic documentation generated by MarkitClear
or other electronic platform) approved by the Administrative Agent.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means 11 U.S.C. § 101 et seq.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that in no event
shall such rate be less than 0%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01 or by some or all of the Lenders
pursuant to Section 2.12, as applicable.
“Borrowing/Election Notice” means a notice of (a) a Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office is located, and in respect of any fundings, disbursements, settlements
and payments in respect of any Eurodollar Rate Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

4
67688554_7

--------------------------------------------------------------------------------




“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (c) shares of money market,
mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (y)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by S&P or P-1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); (d) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty-five (365) days from the date of acquisition thereof; and
(e) auction rate securities (long-term, variable rate bonds tied to short-term
interest rates) that are rated Aaa by Moody’s or AAA by S&P.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

5
67688554_7

--------------------------------------------------------------------------------




“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the
then-outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or
(b)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(c)    except as expressly permitted under the terms of this Agreement, the
Company, the Borrower or any Subsidiary Borrower consolidates with or merges
into another Person or conveys, transfers or leases all or substantially all of
its property to any Person, or any Person consolidates with or merges into the
Company, the Borrower or any Subsidiary Borrower, in either event pursuant to a
transaction in which the outstanding Capital Stock of the Company, the Borrower
or such Subsidiary Borrower, as applicable, is reclassified or changed into or
exchanged for cash, securities or other property; or
(d)    except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control, either directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Closing-Date Incremental Loan” has the meaning specified in Section 2.12(a).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, in each case, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

6
67688554_7

--------------------------------------------------------------------------------




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Long-Term Lease Rentals for such period and (b) consolidated Interest Expense of
the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period.
“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect), (b) cash distributions received by the
Company or any Subsidiary from any Eligible Joint Venture and (c) net earnings
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest unless such net earnings shall have actually been
received by the Company or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (a) provisions for income taxes, (b) Consolidated Fixed
Charges, (c) to the extent not already included in Consolidated Net Income,
dividends and distributions actually received in cash during such period from
Persons that are not Subsidiaries of the Company, (d) retention bonuses paid to
officers, directors and employees of the Company and its Subsidiaries in
connection with the Transaction not to exceed $25,000,000, (e) any charges, fees
and expenses incurred in connection with the Transaction, the transactions
related thereto, and any related issuance of Indebtedness or equity, whether or
not successful, (f) charges, expenses and losses incurred in connection with
restructuring and integration activities in connection with the Transaction,
including in connection with closures of certain facilities and termination of
leases, (g) non-cash compensation expenses for management or employees to the
extent deducted in computing Consolidated Net Income, (h) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and (i) equity earnings booked or recognized by the Company or any
of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or such
lower percentage as may be set forth in the Note Purchase Agreements) of EBITDA
of the Company pursuant to clauses (a) through (i) of the definition thereof for
such period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its consolidated Subsidiaries plus any preferred stock
of the Company to the extent that it has not been redeemed for indebtedness, as
determined in accordance with Agreement Accounting Principles.

7
67688554_7

--------------------------------------------------------------------------------




“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

8
67688554_7

--------------------------------------------------------------------------------




“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, any corporation described in clause (a) above or any partnership
or trade or business described in clause (b) above.
“Customary Permitted Liens” means:
(a)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
(b)    statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;
(c)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (i) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (ii) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;
(d)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
(e)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.01(h) hereof; and

9
67688554_7

--------------------------------------------------------------------------------




(f)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that for the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority or (ii) in the case of a Solvent Person, the precautionary appointment
of an administrator, guardian, custodian or other similar official by
a Governmental Authority under or based on the Law of the country where such
Person is subject to home jurisdiction supervision if applicable Law requires
that such appointment not be publicly disclosed, in any such case, so long as
such ownership interest or where such action (as applicable) does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of

10
67688554_7

--------------------------------------------------------------------------------




attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each Lender promptly
following such determination.
“Designated Hedging Agreement” has the meaning specified in Section 11.07.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Company (a) that is organized
under the laws of the United States, any state thereof or the District of
Columbia and (b) substantially all of the operations of which are conducted
within the United States.
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) Consolidated Net Income, plus (b) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus (c) charges against income for foreign,
federal, state and local taxes to the extent deducted in computing Consolidated
Net Income, plus (d) any other non-recurring non-cash charges (excluding any
such non-cash charges to the extent any such non-cash charge becomes, or is
expected to become, a cash charge in a later period) to the extent deducted in
computing Consolidated Net Income, plus (e) extraordinary losses incurred other
than in the ordinary course of business to the extent deducted in computing
Consolidated Net Income, minus (f) any non-recurring non-cash credits to the
extent added in computing Consolidated Net Income, minus (g) extraordinary gains
realized other than in the ordinary course of business to the extent added in
computing Consolidated Net Income.

11
67688554_7

--------------------------------------------------------------------------------




“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) EBIT, plus (b) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (c) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (d) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (e) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, plus
(f) retention bonuses paid to officers, directors and employees of the Company
and its Subsidiaries in connection with the Transaction not to exceed
$25,000,000, plus (g) any charges, fees and expenses incurred in connection with
the Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (h) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (i) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and plus (j) equity earnings booked or recognized by the Company
or any of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or
such lower percentage as may be set forth in the Note Purchase Agreements) of
EBITDA of the Company pursuant to clauses (a) through (i) of this definition for
such period.
“Eligible Assignee” means any Person that is primarily engaged in the business
of commercial banking and that (a) is a Lender or an Affiliate of a Lender,
(b) shall have senior unsecured long-term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced by Moody’s or
(c) shall otherwise be reasonably acceptable to the Administrative Agent.
“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Company or any of its Subsidiaries that has been designated as such to
the Administrative Agent (a) for which annual unaudited financial statements and
quarterly unaudited financial statements have been delivered to the
Administrative Agent and the Lenders, in each case such financial statements
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, (b) of which between a 20% and 50%
interest in the profits or capital thereof is owned by the Company or one or
more of its Subsidiaries, or the Company and one or more of its Subsidiaries,
(c) for which the Eligible Joint Venture Leverage Ratio of such joint venture is
less than 1.00 to 1.00, and (d) that is validly existing under the Laws of its
jurisdiction of organization or formation (or equivalent); provided, however,
that there may not be more than ten (10) designated Eligible Joint Ventures at
any time.
“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding in any event (a) any extraordinary gain or loss (net of any tax
effect) and (b) net earnings of any Person (other than a Subsidiary) in which
such joint venture or any Subsidiary has an ownership interest unless such net
earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.

12
67688554_7

--------------------------------------------------------------------------------




“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Company or any of its Subsidiaries, an amount equal to Eligible Joint
Venture Consolidated Net Income for such period, plus (a) the following to the
extent deducted in calculating such Eligible Joint Venture Consolidated Net
Income: (i) Eligible Joint Venture Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by such
joint venture for such period, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses of such joint venture reducing such Eligible
Joint Venture Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Eligible Joint Venture Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of such joint venture for such
period and (ii) all non-cash items increasing Eligible Joint Venture
Consolidated Net Income for such period.
“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Company or any of its Subsidiaries, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of such
joint venture in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of such joint venture with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Company, the ratio of (a) Indebtedness for such
joint venture of the Company or any of its Subsidiaries, on a consolidated
basis, to (b) Eligible Joint Venture EBITDA for the period of the four prior
fiscal quarters ending on or most recently ended prior to such date.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

13
67688554_7

--------------------------------------------------------------------------------




“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that in no event shall such rate be less than 0%; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
and provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.01A.

14
67688554_7

--------------------------------------------------------------------------------




“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 6.13.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing 2012 Term Loan Credit Agreement” means that certain Term Loan
Agreement dated as of December 21, 2012 by and among the Company, the Borrower,
as borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Existing 2013 Revolving Credit Agreement” means that certain Credit Agreement
dated as of October 28, 2013 by and among the Company, the Borrower and certain
other Subsidiaries of the Company party thereto, as borrowers, the lenders party
thereto and Bank of America, N.A., as administrative agent, in each case, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

15
67688554_7

--------------------------------------------------------------------------------




“Existing 2015 Revolving Credit Agreement” means that certain Amended and
Restated Revolving Credit Agreement dated as of July 8, 2015 by and among the
Company, the Borrower and certain other Subsidiaries of the Company party
thereto, as borrowers, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Facility” means (a) on or prior to the Closing Date, the aggregate amount of
the Commitments at such time and (b) thereafter, the Total Outstandings.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” means the letter agreement, dated May 21, 2015, among the Company,
the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (a) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (b) is not covered by ERISA

16
67688554_7

--------------------------------------------------------------------------------




pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Freeport Joint Ventures” means the joint ventures related to the Freeport
Liquefaction Project.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Obligations” has the meaning specified in Section 11.01(a).
“Guarantors” means, collectively, (a) the Subsidiary Guarantors, (b) the Company
and (c) with respect to (i) Hedging Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Designated
Hedging Agreements and (ii) the payment and performance by each Specified Loan
Party of its obligations under its Guaranty with respect to all Hedging
Obligations under Designated Hedging Agreements, the Borrower.
“Guaranty” means each of (a) the guaranty by the Company of all of the
Obligations of the Borrower pursuant to Article XI of this Agreement and (b) the
Subsidiary Guaranty, in each case, as amended, restated, supplemented or
otherwise modified from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Obligation not prohibited by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Obligation not prohibited by this Agreement, in each case, in its
capacity as a party to such Hedging Obligation.

17
67688554_7

--------------------------------------------------------------------------------




“Hedging Arrangements” has the meaning specified in “Hedging Obligations” below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non-competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.
“Incremental Effective Date” has the meaning specified in Section 2.12(d).
“Incremental Loan Notice” has the meaning specified in Section 2.12(b).
“Incremental Loans” has the meaning specified in Section 2.12(a).
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit (in
each case, under and as defined in each of the Existing 2013 Revolving Credit
Agreement and the Existing 2015 Revolving Credit Agreement), and all
reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities and
(i) Disqualified Stock.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).

18
67688554_7

--------------------------------------------------------------------------------




“Information” has the meaning specified in Section 10.07.
“Initial Loan” has the meaning specified in Section 2.01.
“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, one month, two
months, three months or six months thereafter (or, subject to the Administrative
Agent’s receipt of all Lenders’ consent, another period so long as such period
is not more than twelve (12) months), as selected by the Borrower in its
Borrowing/Election Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all of the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person; (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding

19
67688554_7

--------------------------------------------------------------------------------




any subsequent passive increases or accretions to the value of such initial
capital contribution), including all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Leverage Ratio” has the meaning specified in Section 7.18(a).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Loan or an Incremental Loan. All Loans shall be
denominated in Dollars.
“Loan Documents” means this Agreement, each Note, the Fee Letter and each
Guaranty.
“Loan Parties” means, collectively, the Company, the Borrower and each
Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
results of operations of the Company, any other Borrower, or the Company and its
Subsidiaries, taken as a whole, (b) the collective ability of the Company or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents, or (c) the ability of the Lenders or the Administrative Agent to
enforce the Obligations; it being understood and agreed that the occurrence of a
Product Liability Event shall not constitute

20
67688554_7

--------------------------------------------------------------------------------




an event which causes a “Material Adverse Effect” unless and until the aggregate
amount of, or attributable to, Product Liability Events (to the extent not
covered by third-party insurance as to which the insured does not dispute
coverage) exceeds, during any period of twelve (12) consecutive months, the
greater of (x) $20,000,000 and (y) 20% of EBITDA (for the then most recently
completed period of four fiscal quarters of the Company).
“Material Indebtedness” is defined in Section 8.01(e).
“Material Subsidiary” means, without duplication, (a) each Subsidiary Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Subsidiary Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 6.01(b) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated assets
of which as of the end of such fiscal year were greater than five percent (5%)
of the Company’s consolidated assets as of such date; provided that if at any
time the aggregate amount of the consolidated net revenues or consolidated
assets of all Subsidiaries that are not Material Subsidiaries exceeds twenty
percent (20%) of the Company’s consolidated net revenues for any such fiscal
year or twenty percent (20%) of the Company’s consolidated assets as of the end
of any such fiscal year, the Company (or, in the event the Company has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, (x) revenues and assets of Foreign Subsidiaries shall be
converted into Dollars at the rates used in preparing the consolidated balance
sheet of the Company included in the applicable financial statements and (y)
revenues and assets of Excluded Joint Ventures shall be disregarded. The
Material Subsidiaries on the Closing Date are identified in Schedule 1.01B
hereto.
“Maturity Date” means July 8, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.
“Maximum Accepted Incremental Participation” has the meaning specified in
Section 2.12(b).
“Maximum Incremental Availability” has the meaning specified in Section 2.12(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned Subsidiary of the Company.
“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback

21
67688554_7

--------------------------------------------------------------------------------




Transaction (including cash received as consideration for the assumption or
incurrence of liabilities incurred in connection with or in anticipation of such
Asset Sale or Sale and Leaseback Transaction), after (i) provision for all
income or other taxes measured by or resulting from such Asset Sale or Sale and
Leaseback Transaction, (ii) payment of all brokerage commissions and other fees
and expenses and commissions related to such Asset Sale or Sale and Leaseback
Transaction, and (iii) all amounts used to repay Indebtedness (and any premium
or penalty thereon) secured by a Lien on any asset disposed of in such Asset
Sale or Sale and Leaseback Transaction or which is or may be required (by the
express terms of the instrument governing such Indebtedness or by applicable
law) to be repaid in connection with such Asset Sale or Sale and Leaseback
Transaction (including payments made to obtain or avoid the need for the consent
of any holder of such Indebtedness); and (b) cash or Cash Equivalents payments
in respect of any other consideration received by such Person or any Subsidiary
of such Person from such Asset Sale or Sale and Leaseback Transaction upon
receipt of such cash payments by such Person or such Subsidiary.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
“Note Purchase Agreements” means the 2012 Note Purchase Agreement and the 2015
Note Purchase Agreement.
“NPA Notes” means senior notes in an aggregate original principal amount of up
to $1,100,000,000 issued by the Borrower pursuant to the Note Purchase
Agreements as set forth therein.
“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing, by the Borrower or any of its Subsidiaries to the
Administrative Agent, any Lender, the Arrangers, any Affiliate of the
Administrative Agent or any Lender, any Indemnitee, of any kind or nature,
present or future, arising under this Agreement or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, foreign exchange risk, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Company
or any of its Subsidiaries under this Agreement or any other Loan Document, but
excludes Hedging Obligations.
“OFAC” means the Office of Foreign Assets Control.

22
67688554_7

--------------------------------------------------------------------------------




“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so-called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Acquisition” has the meaning specified in Section 7.06.

23
67688554_7

--------------------------------------------------------------------------------




“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 7.05 to this
Agreement.
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 7.01 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 7.04 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 7.03 to this Agreement.
“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, is subordinated in right of
payment to the Obligations on terms no less favorable to the Lenders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Loans Parties than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then-applicable
market interest rate.
“Permitted Sale and Leaseback Transactions” means (a)(i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is,

24
67688554_7

--------------------------------------------------------------------------------




or within the immediately preceding six (6) years was, an “employer” as defined
in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Product Liability Event” means, solely in connection with asbestos-related
claims and litigation, (a) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (b) the Company or any Subsidiary
(i) enters into settlements for the payment of money or (ii) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
“Proposed New Lender” has the meaning specified in Section 2.12(f).
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securitization Financing” means the securitization of accounts
receivables or other working capital assets of the Company or any of its
Subsidiaries on customary market terms (including, without limitation, Standard
Securitization Undertakings and a Receivables Repurchase Obligation) as
determined in good faith by the Company to be in the aggregate commercially fair
and reasonable to the Company and its Subsidiaries taken as a whole.
“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Securitization Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(c).

25
67688554_7

--------------------------------------------------------------------------------




“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Required Lenders” means, at any time, Lenders having Applicable Percentages
representing more than 50% of the Total Outstandings of all Lenders. The
Applicable Percentages of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

26
67688554_7

--------------------------------------------------------------------------------




“Responsible Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party; and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (b) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (c) any payment or prepayment of principal of, or interest
(whether in cash or as payment-in-kind), premium, if any, fees or other charges
with respect to, any Indebtedness subordinated to the Obligations, or any
redemption, purchase, retirement, defeasance, prepayment or other acquisition
for value, direct or indirect, of any Indebtedness other than (i) the
Obligations and (ii) any scheduled payments of principal of or interest with
respect to Company’s Indebtedness issued pursuant to the Transaction Facilities,
(d) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any Indebtedness (other
than the Obligations) or any Equity Interests of the Company or any of its
Subsidiaries, or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission and
(e) any payment in respect of a purchase price adjustment, earn-out or other
similar form of contingent purchase price.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

27
67688554_7

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
as of February 13, 2013 pursuant to the Transaction Agreement.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(b)    it is then able and expects to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).
“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary thereof which the Company has determined in
good faith to be customary in a Qualified Securitization Financing.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than a 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company (excluding NEH).

28
67688554_7

--------------------------------------------------------------------------------




“Subsidiary Borrower(s)” means, at any time, any Designated Borrower under and
as defined in each of the Existing 2013 Revolving Credit Agreement and the
Existing 2015 Revolving Credit Agreement (in each case, other than the
Borrower).
“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower; (b) all of the
Company’s Material Subsidiaries (other than any Excluded Foreign Subsidiary);
(c) all Subsidiaries acquired or formed after the Closing Date which are
Material Subsidiaries and which have or are required to have satisfied the
provisions of Section 6.13(a); (d) all of the Company’s Subsidiaries which
become Material Subsidiaries and which have satisfied or are required to have
satisfied the provisions of Section 6.13(b); and (e) all other Subsidiaries
which become Subsidiary Guarantors in satisfaction of the provisions of Section
6.13(c) or Section 7.15, in each case with respect to clauses (a) through
(e) above, and together with their respective successors and assigns.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof executed by each Subsidiary Guarantor and any and all supplements
and joinders thereto executed from time to time by each additional Subsidiary
Guarantor in favor of the Administrative Agent in substantially the form of
Exhibit F attached hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Substantial Portion” means, with respect to the consolidated assets of the
Company and its Subsidiaries, assets which (a) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (b) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.
“Supplement” is defined in Section 6.13(a).
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or

29
67688554_7

--------------------------------------------------------------------------------




condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
(f) that a foreign governmental authority shall appoint or institute proceedings
to appoint a trustee to administer any Foreign Pension Plan in place of the
existing administrator, or (g) the partial or complete withdrawal of the Company
or any member of the Controlled Group from a Multiemployer Plan or Foreign
Pension Plan.
“Threshold Amount” means an amount equal to the lesser of (a) $75,000,000 and
(b) the equivalent threshold amount set forth in the Note Purchase Agreements
(or any related document thereto).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the issuance and placement of the NPA Notes
or amendment of the 2012 Note Purchase Agreement, the entering into and funding
of the Existing 2012 Term Loan Credit Agreement, the entering into and funding
of the Existing 2013 Revolving Credit Agreement, the entering into and funding
of the Existing 2015 Revolving Credit Agreement and the entering into and
funding under the credit facility established under this Agreement.
“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.
“Transaction Facilities” means the Facility, the Existing 2012 Term Loan Credit
Agreement, the Existing 2013 Revolving Credit Agreement, the Existing 2015
Revolving Credit Agreement and the issuance of the NPA Notes pursuant to the
Note Purchase Agreements.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Withholding Agent” means any Loan Party and the Administrative Agent.
“2012 Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement dated as of December 27, 2012, among the Initial Borrower, the Company
and the institutional investors named therein, as amended, restated, amended and
restated, supplemented or otherwise modified.

30
67688554_7

--------------------------------------------------------------------------------




“2015 Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement, among the Initial Borrower, the Company and the institutional
investors named therein, as amended, restated, amended and restated,
supplemented or otherwise modified.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition

31
67688554_7

--------------------------------------------------------------------------------




shall be the same after such changes as if such changes had not been made;
provided, however, until such provisions are amended in a manner reasonably
satisfactory to the Administrative Agent and the Required Lenders, no Accounting
Change shall be given effect in such calculations and all financial statements
and reports required to be delivered hereunder shall be prepared in accordance
with Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any of its
Subsidiaries at “fair value”, as defined therein.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.06    Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

32
67688554_7

--------------------------------------------------------------------------------




ARTICLE II
THE COMMITMENTS AND BORROWINGS
2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to the Borrower, in Dollars, on the
Closing Date in an amount not to exceed the amount of such Lender’s Applicable
Percentage of the Facility on such date (each such loan, an “Initial Loan”).
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Borrowing/Election Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Borrowing/Election Notice. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $4,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Borrowing/Election Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, and (vi) the Borrower. If the Borrower
fails to specify a Type of Loan in a Borrowing/Election Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Borrowing/Election Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    Following receipt of a Borrowing/Election Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans, as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Business Day specified in the applicable Borrowing/Election Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the

33
67688554_7

--------------------------------------------------------------------------------




books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Facility.
2.03    Prepayments.
(a)    The Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.13, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages. Borrowings
that are prepaid may not be reborrowed.
2.04    Reduction of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date.
2.05    Repayment of Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders the principal amount of the Loans in
consecutive quarterly installments equal to $18,750,000. The first such
installment shall be paid on or before June 30, 2017, and the remaining
installments shall be paid on or before the last day of each March, June,

34
67688554_7

--------------------------------------------------------------------------------




September and December thereafter; provided that if any such payment would fall
on a day other than a Business Day, the payment shall be made on the immediately
preceding Business Day. The final installment shall be payable on the Maturity
Date and shall be equal to the aggregate Outstanding Amount of the Loans on the
Maturity Date.
2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    During the occurrence and continuance of an Event of Default, upon the
request of the Required Lenders, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that during the continuation of an
Event of Default under Section 8.01(a)(i) such interest rate shall be
automatically applicable without any action of the Required Lenders.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.
2.07    Fees.
(a)    The Company shall pay to each Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(b)    The Company and the Borrower shall pay to the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one

35
67688554_7

--------------------------------------------------------------------------------




day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.06(b) or under Article VIII. The Company’s and the Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the

36
67688554_7

--------------------------------------------------------------------------------




Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to the date of payment
to the Administrative Agent, at the interest rate applicable to Base Rate Loans.

37
67688554_7

--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) any payment of
consideration for executing any amendment, waiver or consent in connection with
this Agreement so long as such consideration has been offered to all consenting
Lenders or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

38
67688554_7

--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.12    Incremental Loans.
(a)    Request for Incremental Loans. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Company (on behalf of itself and
the Borrower) may, as of and from time to time after the Closing Date, request
that additional term Loans (“Incremental Loans”) in an aggregate principal
amount not in excess of $200,000,000.00 (the “Maximum Incremental Availability”)
be made under this Agreement; provided that to the extent any Incremental Loan
is made on the Closing Date (each such loan, a “Closing-Date Incremental Loan”),
the Maximum Incremental Availability will be reduced by the aggregate principal
amount of such Closing-Date Incremental Loans; provided, further, that any such
request shall be in a minimum amount of $50,000,000 and in increments of
$5,000,000 in excess thereof (or, if less, the entire remaining unused Maximum
Incremental Availability). The Borrower may make a maximum of one such request
each calendar year. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Provide Incremental Loan. In the event of a request
by the Borrower pursuant to subsection (a) above, each of the Lenders shall be
given the opportunity to participate in the requested Borrowing. No Lender shall
have any obligation to make any Incremental Loans. Each Lender shall notify the
Administrative Agent within the time period specified by the Borrower pursuant
to paragraph (a) above of the maximum amount of Incremental Loans it is willing
to lend in connection with such request by the Borrower (such maximum amount,
its “Maximum Accepted Incremental Participation,” and any such notice to the
Administrative Agent being herein a “Incremental Loan Notice”). Any Lender not
responding within such time period shall be deemed to have declined to provide
such requested Incremental Loans.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. In the event that the sum of all
Maximum Accepted Incremental Participations set forth in such Incremental Loan
Notices is less than the amount requested by the Company, not later than three
(3) Business Days prior to the proposed effective date the Company may notify
the Administrative Agent of any Eligible Assignee that shall have agreed to
become a “Lender” party hereto (a “Proposed New Lender”) in connection with such
request for Incremental Loans pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel. Any Proposed
New Lender shall be consented to by the Administrative Agent (which consent
shall not be unreasonably withheld). If the Company shall not have arranged any
Proposed New Lender(s) to commit to the shortfall from the Incremental Loan
Notices, then the Company shall be deemed to have reduced the amount of its
requested Incremental Loans to the aggregate amount set forth in the Incremental
Loan Notices. In the event that the sum of all Maximum Accepted Incremental
Participations set forth in such Incremental Loan Notices exceeds the amount
requested by the

39
67688554_7

--------------------------------------------------------------------------------




Company, the Administrative Agent and each Arranger shall have the right, in
consultation with the Company, to allocate the amount of Incremental Loans
necessary to meet the Company’s requested amount of Incremental Loans.
(d)    Effective Date and Allocations. If Incremental Loans are provided in
accordance with this Section, the Administrative Agent and the Company shall
determine the proposed date of borrowing of such Incremental Loans (the
“Incremental Effective Date”) and the final allocation of such Incremental
Loans. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the amount of each Lender’s and each Proposed New Lender’s respective
Incremental Loans and the Incremental Effective Date.
(e)    Conditions to Effectiveness of Incremental Loans. As a condition
precedent to the making of such Incremental Loans, the Borrower shall deliver to
the Administrative Agent (i) a consent and reaffirmation certificate of each
Loan Party dated as of the Incremental Effective Date signed by a Responsible
Officer of such Loan Party, (ii) in the case of the Company, a certification
that, before and after giving effect to such Incremental Loans, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Incremental Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.12, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) both before and after giving effect to such Incremental
Loans, no Default exists, and (iii) if requested by the Administrative Agent,
supplemental opinions from counsel for the Borrower in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower shall prepay
any Loans outstanding on the Incremental Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section. If any fee shall
be charged by the Lenders in connection with any such Incremental Loans, such
fee shall be in accordance with then-prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.11 or 10.01 to the contrary.
2.13    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

40
67688554_7

--------------------------------------------------------------------------------




(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments or the Applicable Percentages. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.13(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no

41
67688554_7

--------------------------------------------------------------------------------




change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If an applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If an applicable Withholding Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) the applicable Withholding Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Withholding Agent shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

42
67688554_7

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within thirty (30) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within thirty (30) after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall as soon as practicable deliver to the Administrative
Agent or the Administrative Agent shall as soon as practicable deliver to the
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

43
67688554_7

--------------------------------------------------------------------------------




(e)    Status of Lenders; Tax Documentation. (i)  Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of
originals (or copies sent by fax or email and meeting IRS requirements) as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals (or copies sent by fax or
email and meeting IRS requirements) of IRS Form W-8BEN (or any successor form)
or W-8BEN-E (or any successor form), as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any successor form) or W-8BEN-E (or
any successor form), as

44
67688554_7

--------------------------------------------------------------------------------




applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals (or copies sent by fax or email and meeting IRS
requirements) of IRS Form W-8ECI (or any successor form);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-8BEN (or any successor form) or W-8BEN-E (or any successor form), as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies sent by fax or email and meeting IRS requirements) of IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or any
successor form), IRS Form W-8BEN (or any successor form), IRS Form W-8BEN-E (or
any successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of
originals (or copies sent by fax or email and meeting IRS requirements) as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals (or copies sent by fax or email and meeting IRS requirements)
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

45
67688554_7

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

46
67688554_7

--------------------------------------------------------------------------------




3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)(i) the
Administrative Agent determines that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the affected
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of,

47
67688554_7

--------------------------------------------------------------------------------




conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the affected Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

48
67688554_7

--------------------------------------------------------------------------------




(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided that the Borrower shall have received
at least fifteen (15) days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable fifteen (15) days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

49
67688554_7

--------------------------------------------------------------------------------




(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if such Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

50
67688554_7

--------------------------------------------------------------------------------




3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT
4.01    Conditions of Initial Advance. The obligation of each Lender to make its
Loans on the Closing Date hereunder is subject to satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company
and the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Company and the Borrower is duly
organized or formed, is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to be so qualified could not reasonably be expected
to have a Material Adverse Effect;
(v)    written opinions of the Chief Legal Officer of the Borrower, of the
Company’s Dutch counsel, and of the Borrower’s outside counsels, addressed to
the Administrative Agent and the Lenders, in substantially the forms attached
hereto as Exhibit G-1 (for US opinions) and Exhibit G-2 (for foreign opinions),
respectively;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
that (A) the representations and warranties of the Borrower contained in Article
V are true and correct in all material respects (except to the extent that such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) on
and as of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; (B) on and as of the Closing Date, no
Default exists, or would result from the making of the Loans hereunder; and (C)
all consents, licenses

51
67688554_7

--------------------------------------------------------------------------------




and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party have been obtained, and such consents,
licenses and approvals are in full force and effect;
(vii)    the Administrative Agent shall have received a Borrowing/Election
Notice in accordance with the requirements hereof;
(viii)    evidence that a payment of $275,000,000 shall be made, or shall have
been made, to the outstanding principal amount of loans under the Existing 2012
Term Loan Credit Agreement; and
(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    The Loan Parties shall have provided the documentation and other
information to the Administrative Agent and the Lenders that are required under
applicable “know-your-customer” rules and regulations, including the Act, and
requested by the Administrative Agent or any Lender, at least five Business Days
prior to the Closing Date.
(d)    Unless waived by the Administrative Agent, the Company shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Closing Date, each other day of the making
of a Borrowing and each other date on which the representations and warranties
in this Article are required to be made pursuant to the terms of this Agreement
or any other Loan Document:
5.01    Organization; Corporate Powers. The Company and each of its Subsidiaries
(a) is a corporation, limited liability company or partnership that is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material

52
67688554_7

--------------------------------------------------------------------------------




Adverse Effect, and (c) has all requisite power and authority to own, operate
and encumber its property and to conduct its business as presently conducted and
as proposed to be conducted.
5.02    Authority, Execution and Delivery; Loan Documents.
(a)    Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.
(b)    Execution and Delivery. The execution, delivery, performance and filing,
as the case may be, of each of the Loan Documents as required by this Agreement
or otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.
(c)    Loan Documents. (i) Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and (ii) no material term or condition thereof has been amended, modified
or waived from the terms and conditions contained in the Loan Documents
delivered to the Administrative Agent pursuant to Section 4.01 without the prior
written consent of the Required Lenders, and the Company and its Subsidiaries
have, and, to the best of the Company’s and its Subsidiaries’ knowledge, all
other parties thereto have, performed and complied with all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such parties, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.
5.03    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (a) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (b) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(c) result in or require the creation or imposition of any Lien whatsoever upon
any of the property or assets of the Company or any of its Subsidiaries, other
than Liens permitted or created by the Loan Documents, or (d) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

53
67688554_7

--------------------------------------------------------------------------------




5.04    No Material Adverse Change. Since December 31, 2014, there has occurred
no change in the business, properties, condition (financial or otherwise),
performance or results of operations of the Company, any other Borrower or the
Company and its Subsidiaries taken as a whole, or any other event which has had
or could reasonably be expected to have a Material Adverse Effect.
5.05    Financial Statements.
(a)    Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 5.05(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof, there has occurred no change in
the business, financial condition, operations, or prospects of the Company or
any of its Subsidiaries, or the Company and its Subsidiaries taken as a whole,
which has had or could reasonably be expected to have a Material Adverse Effect.
(b)    Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2014 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(c)    Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2015 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.

54
67688554_7

--------------------------------------------------------------------------------




5.06    Payment of Taxes. All material tax returns and reports of the Company
and its Subsidiaries required to be filed have been timely (taking into account
any applicable extensions) filed, and all material taxes, assessments, fees and
other governmental charges thereupon and upon their respective property, assets,
income and franchises which are shown in such returns or reports to be due and
payable have been paid except those items which are being contested in good
faith and have been reserved for in accordance with Agreement Accounting
Principles. The Company has no knowledge of any proposed tax assessment against
it or any of its Subsidiaries that, if successfully imposed, will have a
Material Adverse Effect.
5.07    Litigation; Loss Contingencies and Violations. Other than as identified
on Schedule 5.07, there is no action, suit, proceeding, arbitration or, to the
Company’s knowledge, investigation before or by any Governmental Authority or
private arbitrator pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its Subsidiaries or any property of any of them,
including, without limitation, any such actions, suits, proceedings,
arbitrations and investigations disclosed in the Company’s SEC Forms 10-K and
10-Q (the “Disclosed Litigation”), which (a) challenges the validity or the
enforceability of any material provision of the Loan Documents or (b) has or
could reasonably be expected to have a Material Adverse Effect. There is no
material loss contingency within the meaning of Agreement Accounting Principles
which has not been reflected in the consolidated financial statements of the
Company prepared and delivered pursuant to Section 6.01(a) for the fiscal period
during which such material loss contingency was incurred. Neither the Company
nor any of its Subsidiaries is (i) in violation of any applicable Requirements
of Law which violation could reasonably be expected to have a Material Adverse
Effect, or (ii) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.
5.08    Subsidiaries. As of the date hereof, Schedule 5.08 to this Agreement
(a) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (b) accurately sets forth (i) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (ii) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully-diluted basis), and (iii) a summary of the
direct and indirect partnership, joint venture, or other Equity Interests, if
any, of the Company and each of its Subsidiaries in any Person. As of the date
hereof, except as disclosed on Schedule 5.08, none of the issued and outstanding
Capital Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.
5.09    ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived except as set forth on Schedule 5.09. Neither the Company
nor any member of the Controlled Group has incurred any material liability to
the PBGC which remains outstanding other than the payment of premiums. As of the
last day of the most recent prior plan year, the market value of assets under
each Benefit Plan, other than any Multiemployer Plan, was not by a material
amount less than the

55
67688554_7

--------------------------------------------------------------------------------




present value of benefit liabilities thereunder (determined in accordance with
the actuarial valuation assumptions described therein). Neither the Company nor
any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Company nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Company or any of its
Subsidiaries to material liability. Neither the Company nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group is subject
to any material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other funding vehicle for such plan by a material amount except as set
forth on Schedule 5.09. With respect to any Foreign Employee Benefit Plan other
than a Foreign Pension Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such plan is maintained.
Except as set forth on Schedule 5.09, neither the Company nor any other member
of the Controlled Group has taken or failed to take any action, nor has any
event occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 5.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 5.09, in
excess of $20,000,000.
5.10    Accuracy of Information. The information, exhibits and reports furnished
by or on behalf of the Company and any of its Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, the representations and warranties of the Company and
its Subsidiaries contained in the Loan Documents, and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms thereof, taken as a whole, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

56
67688554_7

--------------------------------------------------------------------------------




5.11    Securities Activities. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
Margin Stock constitutes less than 25% of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.
5.12    Material Agreements. Neither the Company nor any of its Subsidiaries is
a party to any Contractual Obligation or subject to any charter or other
corporate restriction which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received notice or has knowledge that (a) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (b) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
5.13    Compliance with Laws. The Company and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.14    Assets and Properties. The Company and each of its Subsidiaries has good
and marketable title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.03. Substantially all of the assets and properties
owned by, leased to or used by the Company and/or each such Subsidiary of the
Company are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Company or such Subsidiary in and to any of such assets in a
manner that could reasonably be expected to have a Material Adverse Effect.
5.15    Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
5.16    Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Company and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.
5.17    Environmental Matters.
(a)    Environmental Representations. Except as disclosed on Schedule 5.17 to
this Agreement:

57
67688554_7

--------------------------------------------------------------------------------




(i)    the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
(ii)    the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
(iii)    neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;
(iv)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and
(v)    neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
(b)    Materiality. For purposes of this Section 5.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
5.18    Benefits. Each of the Company and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
5.19    Solvency. The Company and its Subsidiaries taken as a whole are Solvent.
5.20    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (a) is currently the subject of any Sanctions, (b) is located,
organized or residing in any Designated Jurisdiction, or (c) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in

58
67688554_7

--------------------------------------------------------------------------------




any other manner that will result in any violation by any Person (including any
Lender, any Arranger or the Administrative Agent) of Sanctions.
5.21    PATRIOT Act. Each of the Loan Parties and their respective Subsidiaries
are in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (b) the
Act.
5.22    Senior Indebtedness. The Obligations are “Designated Senior Debt”,
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.
5.23    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
ARTICLE VI
AFFIRMATIVE COVENANTS
The Company covenants and agrees that on and after the Closing Date, so long as
any Lender shall have any Commitment hereunder or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent Obligations
to the extent no claim giving rise thereto has been asserted), unless the
Required Lenders shall otherwise give prior written consent:
6.01    Financial Report. The Company shall furnish to the Administrative Agent
(for delivery to each of the Lenders):
(a)    Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of each of (i) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then-current fiscal year to the end of such fiscal quarter, certified by a
Financial Officer of the Company on behalf of the Company and its Subsidiaries
as fairly presenting the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) each quarterly period of its fiscal year, a report relating
to the asbestos litigation described in Schedule 5.17, and any other Product
Liability Events, for such quarter, such report being in form and substance
satisfactory to the Administrative Agent and in any event describing (x) any
final judgments or orders (whether monetary or non-monetary) entered against the
Company or any Subsidiary and (y) any settlements for the payment of money
entered into by the Company or any Subsidiary.

59
67688554_7

--------------------------------------------------------------------------------




(b)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (i) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.18 and (ii) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (i) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Event of Default, or if, in the opinion
of such accountants, any Default or Event of Default shall exist, stating the
nature and status thereof.
(c)    Officer’s Certificate. Together with each delivery of any financial
statement (i) pursuant to clauses (i) or (ii) of Section 6.01(a), an Officer’s
Certificate of the Company, substantially in the form of Exhibit E attached
hereto and made a part hereof, stating that as of the date of such Officer’s
Certificate no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof and (ii) pursuant to
clauses (a) and (b) of this Section 6.01, a Compliance Certificate signed by a
Responsible Officer, which demonstrates compliance with the tests contained in
Section 7.18, and which calculates the Applicable Rate.
(d)    Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2016, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
6.02    Notices. The Company shall:
(a)    Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Event of Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Event of Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.01(e), or
(iii) that any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect has occurred, the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (A) the nature and period of existence of

60
67688554_7

--------------------------------------------------------------------------------




any such claimed default, Default, Event of Default, condition or event, (B) the
notice given or action taken by such Person in connection therewith, and
(C) what action the Company has taken, is taking and proposes to take with
respect thereto.
(b)    Lawsuits.
(i)    Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 5.07, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $30,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and
(ii)    Promptly upon the Company or any of its Subsidiaries obtaining knowledge
of any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $10,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and
(iii)    In addition to the requirements set forth in Sections 6.02(b)(i) and
(ii), upon request of the Administrative Agent or the Required Lenders, promptly
give written notice of the status of any Disclosed Litigation or any action,
suit, proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably available to it that would not jeopardize any attorney-client
privilege by disclosure to the Lenders to enable each Lender and the
Administrative Agent and its counsel to evaluate such matters.
(c)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:
(i)    (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer

61
67688554_7

--------------------------------------------------------------------------------




or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 6.01(c), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.
(d)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.
(e)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the SEC by the Company, (ii) all press releases
made available generally by the Company or any of the Company’s Subsidiaries to
the public concerning material developments in the business of the Company or
any such Subsidiary and (iii) all notifications received from the SEC by the
Company or its Subsidiaries pursuant to the Securities Exchange Act of 1934 and
the rules promulgated thereunder.

62
67688554_7

--------------------------------------------------------------------------------




(f)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
(g)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender),
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Company, any of its Subsidiaries, as from time
to time may be reasonably requested by the Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e)(i) or (iii) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the

63
67688554_7

--------------------------------------------------------------------------------




Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”
6.03    Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.08, shall cause each of its Subsidiaries to, at all times maintain its
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
6.04    Corporate Powers; Conduct of Business. The Company shall, and shall
cause each of its Subsidiaries to, qualify and remain qualified to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified and where the failure to be so qualified will have or could reasonably
be expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.
6.05    Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
6.06    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (a) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and (b) all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
(other than a Lien permitted by Section 7.03) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (a) above or claims
referred to in clause (b) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.

64
67688554_7

--------------------------------------------------------------------------------




6.07    Insurance. The Company shall maintain for itself and its Subsidiaries,
or shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.
6.08    Inspection of Property; Books and Records; Discussions. The Company
shall permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If
an Event of Default has occurred and is continuing, the Company, upon the
Administrative Agent’s request, shall turn over copies of any such records to
the Administrative Agent or its representatives.
6.09    ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $50,000,000 or except
as set forth on Schedule 5.09.
6.10    Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 6.10 shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.
6.11    Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $50,000,000.

65
67688554_7

--------------------------------------------------------------------------------




6.12    Use of Proceeds. The Borrower shall use the proceeds of the Loans to
provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, the making of a $275,000,000
payment to the outstanding principal amount of loans under the Existing 2012
Term Loan Credit Agreement, for working capital purposes and to finance
Permitted Acquisitions and the payment of fees, expenses and compensation in
connection therewith. The Company will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Loans to purchase or carry any Margin Stock
in violation of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U, and X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder, or
to make any Acquisition, other than a Permitted Acquisition pursuant to
Section 7.06.
6.13    Subsidiary Guarantors.
(a)    New Subsidiaries. The Company shall cause each Subsidiary acquired or
formed after the Closing Date that is, at any time, a Material Subsidiary, and
each other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.15, to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and, if requested by the
Administrative Agent or delivered under any other Transaction Facility (or any
Permitted Refinancing thereof), appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.15, but in any event within thirty (30) days (or such later date
as the Administrative Agent may agree) of such creation, acquisition or
capitalization.
(b)    Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a newly acquired or formed Subsidiary to the extent
addressed in Section 6.13(a)) becomes a Material Subsidiary (other than an
Excluded Foreign Subsidiary), the Company shall cause any such Material
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible but in any event within thirty
(30) days (or such later date as the Administrative Agent may agree) following
the date on which such consolidated Subsidiary became a Material Subsidiary.
(c)    Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
other than the Indebtedness hereunder, the Company shall cause such Subsidiary
to deliver to the Administrative Agent an executed Supplement to become a
Subsidiary Guarantor and, if requested by the Administrative Agent or delivered
under any other Transaction Facility (or any Permitted Refinancing thereof),
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent concurrently with the delivery of the guaranty of such
other Indebtedness.

66
67688554_7

--------------------------------------------------------------------------------




(d)    Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (a), (b) or (c) above
would cause the Company adverse tax consequences if it were to become a
Guarantor or is restricted from becoming a Guarantor as a result of domestic
laws or otherwise, the Administrative Agent may, in its discretion, permit such
Subsidiary to be treated as an Excluded Foreign Subsidiary, and, accordingly,
such Subsidiary would not be required to become a Guarantor.
(e)    Joint Ventures. Notwithstanding anything to the contrary contained in any
Loan Document, (i) in the event any Subsidiary otherwise required to become a
Guarantor under this Section 6.13 is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, the Obligations
guaranteed by such Subsidiary shall not be required to exceed the amount that
may be so guaranteed pursuant to such constitutive documents, (ii) the Freeport
Joint Ventures shall not be required to become Subsidiary Guarantors, and (iii)
in no event shall such Subsidiary be required to exceed the amount that may be
so Guaranteed under applicable Requirements of Law (including, without
limitation, the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent
Transfer Act), multiplied by the percentage of such Subsidiary’s outstanding
Capital Stock or interest in the profits owned, in each case, by the Company or
any of its other Subsidiaries.
6.14    Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $50,000,000.
6.15    Anti-Corruption Laws. The Company and its Subsidiaries shall conduct
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and maintain policies and procedures
designed to promote and achieve compliance with such laws.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations to the extent no claim giving rise thereto has been asserted), the
Company shall not (excluding Sections 7.01 and 7.05 which, for the avoidance of
doubt, shall not apply to the Company in any respect), nor shall it permit any
Subsidiary to, directly or indirectly:

67
67688554_7

--------------------------------------------------------------------------------




7.01    Subsidiary Indebtedness. None of the Company’s Subsidiaries shall
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
(a)    Indebtedness of the Borrower under this Agreement and the Subsidiaries
under the Subsidiary Guaranty;
(b)    Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided that such
Indebtedness is not incurred by the Company in violation of this Agreement;
(c)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(d)    Indebtedness constituting Contingent Obligations permitted by
Section 7.05;
(e)    Unsecured Indebtedness arising from loans from (i) any Subsidiary to any
wholly owned Subsidiary, (ii) the Company to any wholly owned Subsidiary,
(iii) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$100,000,000 at any time and (iv) any one or more Subsidiary Guarantors to
Horton CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided that if any Subsidiary Guarantor is the obligor on such
Indebtedness, such Indebtedness may only be due to a Subsidiary Guarantor and
shall be expressly subordinate to the payment in full in cash of the Obligations
on terms satisfactory to the Administrative Agent;
(f)    Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.13;
(g)    Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit (under and as defined in each of the Existing 2013
Revolving Credit Agreement and the Existing 2015 Revolving Credit Agreement)
obtained by any of the Company’s Subsidiaries in the ordinary course of
business;
(h)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;
(i)    (i) Permitted Existing Indebtedness and (ii) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.01, incurred by the
Company’s Subsidiaries, provided that no Default or Event of Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom, and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries under this clause (i)(ii)
shall not at any time exceed $100,000,000;
(j)    Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing
on the Closing Date and permitted under the Transaction Agreement;

68
67688554_7

--------------------------------------------------------------------------------




(k)    Indebtedness of the Borrower and any Subsidiary Guarantor in respect of
(i) the Existing 2012 Term Loan Credit Agreement, (ii) the Existing 2013
Revolving Credit Agreement) and (iii) the Existing 2015 Revolving Credit
Agreement (and any Permitted Refinancing in each case thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor;
(l)    Indebtedness of any Subsidiary Guarantor in respect of the NPA Notes (and
any Permitted Refinancing thereof), so long as such Indebtedness is not senior
to the Obligations in right of payment and is not guaranteed by any Subsidiary
that is not a Subsidiary Guarantor; and
(m)    Unsecured Indebtedness incurred by the Borrower or any Subsidiary
Guarantor and owing to a joint venture in which the Borrower or any Subsidiary
Guarantor owns any interest.
7.02    Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
(a)    sales of inventory in the ordinary course of business;
(b)    the Disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
(c)    Dispositions of assets between the Company and any wholly owned
Subsidiary of the Company, or between wholly owned Subsidiaries of the Company
not otherwise prohibited by this Agreement;
(d)    the Permitted Sale and Leaseback Transactions; and
(e)    other leases, sales or other Dispositions of assets if such transaction
(i) is for consideration consisting at least eighty percent (80%) of cash,
(ii) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (iii) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (a) through (d) above) as permitted
by this Section 7.02 (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed fifteen percent (15%) of consolidated
tangible assets of the Company and its Subsidiaries, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).
7.03    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(a)    Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
(b)    Customary Permitted Liens;

69
67688554_7

--------------------------------------------------------------------------------




(c)    other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.01 and in an aggregate outstanding amount not to
exceed five percent (5%) of consolidated tangible assets of the Company and its
Subsidiaries at any time;
(d)    Liens on the assets of The Shaw Group Inc. and its Subsidiaries, existing
on the Closing Date and permitted under the Transaction Agreement, provided that
such Liens extend only to such assets or proceeds thereof and were not incurred
in contemplation of the Shaw Acquisition;
(e)    as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof);
(f)    Liens on pledged cash of the Company and its Subsidiaries required for
notional cash pooling arrangements in the ordinary course of business; and
(g)    Liens on accounts receivables and related assets of the Company pursuant
to a Qualified Securitization Financing; provided, however, that the aggregate
principal amount of Indebtedness so secured under all Qualified Securitization
Financings shall not exceed $250,000,000 at any one time outstanding.
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.
7.04    Investments. Except to the extent permitted pursuant to Section 7.06,
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(a)    Investments in cash and Cash Equivalents;
(b)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
(c)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

70
67688554_7

--------------------------------------------------------------------------------




(d)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(e)    Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.02;
(f)    Investments in any consolidated Subsidiaries;
(g)    Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments constituting Indebtedness permitted by Section 7.01 or
Contingent Obligations permitted by Section 7.05;
(j)    Investments in addition to those referred to elsewhere in this
Section 7.04 in an aggregate amount not to exceed ten percent (10%) of
consolidated tangible assets of the Company and its Subsidiaries at any time;
and
(k)    Investments of The Shaw Group Inc. and its Subsidiaries on the Closing
Date and permitted under the Transaction Agreement.
7.05    Contingent Obligations. None of the Company’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (a) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (b) Permitted Existing Contingent Obligations; (c) Contingent
Obligations (i) incurred by any Subsidiary of the Company to support the
performance of bids, tenders, sales or contracts (other than for the repayment
of borrowed money) of any other Subsidiary of the Company or, solely to the
extent of its relative ownership interest therein, any Person (other than a
wholly owned Subsidiary of the Company) in which such Subsidiary has a joint
interest or other ownership interest, in each case in the ordinary course of
business, and, in the case of joint ventures or other ownership interests, the
Contingent Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000, and (ii) with respect to surety, appeal and performance bonds
obtained by the Company or any Subsidiary (provided that the Indebtedness with
respect thereto is permitted pursuant to Section 7.01) or, solely to the extent
of its relative ownership interest therein, any Person (other than a wholly
owned Subsidiary of the Company) in which such Subsidiary has a joint interest
or other ownership interest, in each case in the ordinary course of business
and, in the case of joint ventures or other ownership interests, the Contingent
Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000; (d) Contingent Obligations of the Subsidiary Guarantors under the
Subsidiary Guaranty; and (e) Contingent Obligations in respect of the
Transaction Facilities and Contingent Obligations of The Shaw Group Inc. and its
Subsidiaries existing on the Closing Date and permitted under the Transaction
Agreement.
7.06    Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company

71
67688554_7

--------------------------------------------------------------------------------




shall not create, acquire or capitalize any Subsidiary after the Closing Date
unless (x) no Default or Event of Default shall have occurred and be continuing
or would result therefrom; (y) after such creation, acquisition or
capitalization, all of the representations and warranties contained herein shall
be true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation or warranty shall be true and
correct as of such date); and (z) after such creation, acquisition or
capitalization the Company and such Subsidiary shall be in compliance with the
terms of Section 6.13 and Section 7.16. Neither the Company nor its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
(a)    as of the date of consummation of such Acquisition (before and after
taking into account such Acquisition), all representations and warranties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Event of Default
under this Agreement;
(b)    prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(c)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
(d)    the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;
(e)    prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.01 in connection therewith, the Company shall deliver to
the Administrative Agent and the Lenders a certificate from one of the
Responsible Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve-month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.18 and not otherwise in an Event of Default; and
(f)    without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $400,000,000 from and after the
Closing Date.

72
67688554_7

--------------------------------------------------------------------------------




7.07    Transactions with Shareholders and Affiliates. Other than transactions
otherwise permitted by Section 7.04, neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.
7.08    Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (a) Fundamental Changes permitted under Sections 7.02, 7.04 or
7.07, (b) a Subsidiary of the Company may be merged into or consolidated with
the Company (in which case the Company shall be the surviving corporation) or
any wholly owned Subsidiary of the Company provided the Company owns, directly
or indirectly, a percentage of the equity of the merged entity not less than the
percentage it owned of the Subsidiary prior to such Fundamental Change and if
the predecessor Subsidiary was a Guarantor, the surviving Subsidiary shall be a
Guarantor hereunder, (c) any liquidation of any Subsidiary of the Company, into
the Company or another Subsidiary of the Company, as applicable, and (d) any
Subsidiary may dissolve, liquidate or wind-up its affairs at any time if such
dissolution, liquidation or winding up is not disadvantageous to the
Administrative Agent or any Lender in any material respect.
7.09    Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Closing Date and permitted under the
Transaction Agreement), unless the sale involved is not prohibited under Section
7.02, the lease involved is not prohibited under Section 7.01 and any related
Investment is not prohibited under Section 7.04.
7.10    Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
7.11    ERISA. The Company shall not:
(a)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

73
67688554_7

--------------------------------------------------------------------------------




(b)    terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;
(c)    fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
(d)    permit any unfunded liabilities with respect to any Foreign Pension Plan;
except, in each case, as set forth on Schedule 5.09 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $50,000,000.
7.12    Subsidiary Covenants. Except as set forth on Schedule 7.12, and except
for any (a) encumbrance or restriction binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Closing Date and permitted under the Transaction
Agreement, (b) encumbrance or restriction contained in any of the Transaction
Facilities (or any amendments or Permitted Refinancings thereof, provided that
such amendments or refinancings are no more materially restrictive with respect
to such encumbrances and restrictions than those prior to such amendment or
refinancing), (c) customary provisions restricting subletting, assignment of any
lease or assignment of any agreement entered into in the ordinary course of
business, (d) customary restrictions and conditions contained in any agreement
relating to a sale or disposition not prohibited by Section 7.02, or (e) any
agreement in effect at the time a Subsidiary becomes a Subsidiary, so long as it
was not entered into in connection with or in contemplation of such Person
becoming a Subsidiary, the Company will not, and will not permit any Subsidiary
to, create or otherwise cause to become effective or suffer to exist any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution on its stock or
redemption of its stock, or make any other Restricted Payment, pay any
Indebtedness or other Obligation owed to Company or any other Subsidiary, make
loans or advances or other Investments in the Company or any other Subsidiary,
or sell, transfer or otherwise convey any of its property to the Company or any
other Subsidiary, or merge, consolidate with or liquidate into the Company or
any other Subsidiary.
7.13    Hedging Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non-speculative in nature.
7.14    Issuance of Disqualified Stock. From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified Stock

74
67688554_7

--------------------------------------------------------------------------------




7.15    Non-Guarantor Subsidiaries. The Company will not at any time permit the
sum of the consolidated assets of all of the Company’s Subsidiaries which are
not Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets. For the avoidance of
doubt, Excluded Joint Ventures shall be disregarded for purposes of this Section
7.15.
7.16    Intercompany Indebtedness. The Company shall not create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (b) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
7.17    Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$250,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (a) permitted Restricted Payments listed on Schedule 7.17,
(b) payments and prepayments of debt permitted by Section 7.01(j), (c) payments
and prepayments of the Transaction Facilities, (d) any Subsidiary may declare
and pay dividends ratably with respect to its Equity Interests and (e) other
Restricted Payments so long as when each such Restricted Payment is made, on a
pro forma basis, the Leverage Ratio of the Company and its Subsidiaries for the
most recently-ended period of four-fiscal quarters shall be less than 1.50 to
1.00.
7.18    Financial Covenants.
(a)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination (but excluding any Indebtedness
permitted under Section 7.01(m)) to (ii) EBITDA for the most recently-ended
period of four-fiscal quarters for which financial statements were required to
be delivered (commencing with the fiscal quarter ended as of September 30, 2015)
to be greater than 3.00 to 1.00. The Leverage Ratio (including for purposes of
determining the Applicable Rate) shall be calculated as of the last day of each
fiscal quarter based upon (A) for Adjusted Indebtedness, Adjusted Indebtedness
as of the last day of each such fiscal quarter and (B) for EBITDA, the actual
amount for the four quarter period ending on such day, calculated, with respect
to Permitted Acquisitions, on a pro forma basis using historical audited and
reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Company’s reasonable
judgment and satisfactory to the Administrative Agent and as reported to the
Administrative Agent pursuant to the provisions of Section 7.06(b).
(b)    Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio, without duplication, of Consolidated Net
Income Available for Fixed Charges to Consolidated Fixed Charges of at least
1.75 to 1.00 for the most recently-ended period of four fiscal quarters for
which financial statements were required to be delivered, commencing with the
fiscal quarter ended as of September 30, 2015 through the Maturity Date. If,
during the period for which Consolidated Net Income Available for Fixed Charges
and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.18(b) shall be determined by calculating Consolidated Net Income

75
67688554_7

--------------------------------------------------------------------------------




Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
(c)    Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time after the Closing Date to be less than the
greater of (a) the sum of (i) 75% of the actual net worth of the Company and its
Subsidiaries on a consolidated basis as of September 30, 2013 plus (ii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) earned in each
fiscal quarter, commencing with the fiscal quarter ending on December 31, 2013,
and (b) the minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness.
7.19    Sanctions. The Borrower shall not, directly or, to its knowledge,
indirectly, use the proceeds of any Borrowing, or lend, contribute or otherwise
make available such proceeds to the Company, any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by an individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent or otherwise) of Sanctions.
7.20    Anti-Corruption Laws. The Borrower shall not, directly or, to its
knowledge, indirectly, use the proceeds of any Borrowing for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Each of the following occurrences shall constitute an
Event of Default under this Agreement:
(a)    Failure to Make Payments When Due. The Company or the Borrower shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or (ii) shall fail to pay within five (5) days of the date
when due any of the other Obligations under this Agreement or the other Loan
Documents.
(b)    Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 6.01, 6.03, 6.08, 6.13, or Article VII.
(c)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or the Borrower to the Administrative Agent or any
Lender herein or by the Company or the Borrower or any of the Company’s
Subsidiaries in any of the other Loan Documents or in any statement or
certificate or information at any time given by any such Person pursuant to any
of the Loan Documents shall be false or misleading in any material respect on
the date as of which made (or deemed made).

76
67688554_7

--------------------------------------------------------------------------------




(d)    Other Defaults. The Company or the Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by subsections (a), (b) or (c) of this Section 8.01), or the
Company or the Borrower or any of the Company’s Subsidiaries shall default in
the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.
(e)    Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Events of Default under this subsection
(e) exists has an aggregate outstanding principal amount equal to or in excess
of the Threshold Amount (such Indebtedness being “Material Indebtedness”); or
any breach, default or event of default (including any termination event,
amortization event, liquidation event or event of like import arising under any
agreement or instrument giving rise to any Off-Balance Sheet Liabilities) shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Material Indebtedness, beyond any period of
grace, if any, provided with respect thereto, if the effect thereof is to cause
an acceleration, mandatory redemption, a requirement that the Company offer to
redeem or purchase such Indebtedness or other required repurchase or early
amortization of such Indebtedness, or permit the holder(s) of such Indebtedness
to accelerate the maturity of any such Indebtedness or require a redemption,
purchase, early amortization or repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed, amortized or otherwise
repurchased by the Company or any of its Subsidiaries (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty-five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty-five (45) days after
entry, appointment or issuance.

77
67688554_7

--------------------------------------------------------------------------------




(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, except for any proceeding to wind up the Toronto office of the business
sold pursuant to the E&C Sale (as defined in the Transaction Agreement) (to the
extent bankruptcy has been initiated by The Shaw Group prior to the Closing
Date), (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
(h)    Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) is or are entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of thirty (30) days or in any event later than fifteen
(15) days prior to the date of any proposed sale thereunder.
(i)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.
(j)    Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.
(k)    Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of the Threshold Amount, except as set forth on Schedule 5.09.
(l)    Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of the Threshold Amount.

78
67688554_7

--------------------------------------------------------------------------------




(m)    Change of Control. A Change of Control shall occur.
(n)    Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of the
Threshold Amount (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage).
(o)    Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.
An Event of Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 8.02.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the obligation of each Lender to make Loans to be terminated,
whereupon such obligations shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.13 and
except as otherwise set forth herein, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative

79
67688554_7

--------------------------------------------------------------------------------




Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders pursuant to Section 10.04
or otherwise and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Hedging Obligations under Designated Hedging
Agreements, ratably among the Lenders and the Hedge Banks, in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
provided that Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Notwithstanding the foregoing, Hedging Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank, as the case
may be. Each Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions, except as
set forth in Section 9.06 with respect to appointing a successor Administrative
Agent as described in such Section. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the

80
67688554_7

--------------------------------------------------------------------------------




Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

81
67688554_7

--------------------------------------------------------------------------------




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation

82
67688554_7

--------------------------------------------------------------------------------




Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Notwithstanding anything herein to
the contrary, (i) so long as no Event of Default has occurred and is continuing,
each such successor Administrative Agent shall be subject to the approval of the
Company, which approval shall not be unreasonably withheld or delayed and
(ii) whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor;
provided that, so long as no Event of Default has occurred and is continuing,
each such successor Administrative Agent shall be subject to the approval of the
Company, which approval shall not be unreasonably withheld or delayed. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

83
67688554_7

--------------------------------------------------------------------------------




9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

84
67688554_7

--------------------------------------------------------------------------------




9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, each
of the Lenders (including in its capacities as a potential Hedge Bank)
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11    Hedge Obligations. Except as otherwise expressly set forth herein, no
Hedge Bank that obtains the benefit of the provisions of Section 8.03 or any
Guaranty by virtue of the provisions hereof shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document (or to notice of or to consent to any amendment, waiver
or modification of the provisions hereof or of any Guaranty) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Hedging Obligations except to the extent expressly provided herein and
unless the Administrative Agent has received written notice of such Hedging
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations in the case of
a termination pursuant to Section 11.06.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender subject to the last paragraph of such Section;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

85
67688554_7

--------------------------------------------------------------------------------




(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except with respect to any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders);
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to (i)
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release any Guarantor from its respective Guaranty or release all or
substantially all of the value of any Guaranty without the written consent of
each Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or
and, provided, further, that (i)  no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent,
the Company and the Borrower may amend, modify or supplement this Agreement or
any other Loan Document (x) to effect the provisions of Section 2.12 or (y) to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes,

86
67688554_7

--------------------------------------------------------------------------------




and such amendment shall become effective without any further consent of any
other party to such Loan Document so long as (i) such amendment, modification or
supplement does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least two Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within two Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment, modification or supplement.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party, or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement

87
67688554_7

--------------------------------------------------------------------------------




from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing/Election Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the

88
67688554_7

--------------------------------------------------------------------------------




Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section.

89
67688554_7

--------------------------------------------------------------------------------




(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent or
Related Party thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent or Related Party) such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total
Outstandings at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent or Related
Party acting for the Administrative Agent (or any such sub-agent) in connection
with such capacity). The obligations of the Lenders under this subsection
(c) are subject to the provisions of Section 2.10(d).

90
67688554_7

--------------------------------------------------------------------------------




(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

91
67688554_7

--------------------------------------------------------------------------------




10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder (except pursuant to a transaction involving the
Borrower permitted under this Agreement) without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

92
67688554_7

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned

93
67688554_7

--------------------------------------------------------------------------------




by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the

94
67688554_7

--------------------------------------------------------------------------------




documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), including to any Federal Reserve Bank or central bank in
connection with pledges permitted under Section 10.06(e), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the

95
67688554_7

--------------------------------------------------------------------------------




exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.12(c) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company which such Person has
no reason to believe has any confidentiality or fiduciary obligation to the
Company or its Subsidiaries with respect to such Information. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for

96
67688554_7

--------------------------------------------------------------------------------




further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
and its Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

97
67688554_7

--------------------------------------------------------------------------------




10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If a Lender (an “Affected Lender”) shall have:
(a) become a Defaulting Lender or a Non-Consenting Lender, (b) requested any
payments such that the Borrower is entitled to replace such Lender pursuant to
the provisions of Section 3.06 or (c) delivered a notice pursuant to Sections
3.02 or 3.03(b) claiming that such Lender is unable to extend Eurodollar Rate
Loans for reasons not generally applicable to other Lenders, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

98
67688554_7

--------------------------------------------------------------------------------




(f)    the case of any such assignment resulting from a claim under Sections
3.02 or 3.03(b), the applicable assignee shall not, at the time of such
assignment, be subject to such Sections 3.02 or 3.03(b), as applicable.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney-in-fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT OR
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING, IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

99
67688554_7

--------------------------------------------------------------------------------




(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those

100
67688554_7

--------------------------------------------------------------------------------




obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger,
nor any Lender has any obligation to disclose any of such interests to the
Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Borrowing/Election Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

101
67688554_7

--------------------------------------------------------------------------------




10.19    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.
10.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.20 shall remain in full force and effect until the Obligations (other
than contingent indemnity obligations for which no claim is pending) have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
ARTICLE XI
GUARANTY
11.01    Guaranty.
(a)    For valuable consideration, the receipt of which is hereby acknowledged,
and to induce the Lenders to make advances to the Borrower, the Company hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations of the Borrower to the
Administrative Agent, the Lenders, or any of them, under or with respect to the
Loan Documents, whether for principal, interest, fees, expenses or otherwise,
and all Hedging Obligations of the Borrower owing to any Lender or any Affiliate
of any Lender under any Designated Hedging Agreement (collectively, the
“Guaranteed Obligations”); provided that Guaranteed Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
(b)    Without limiting the generality of the foregoing, the Company’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party. The Company, and by its acceptance of this
Guaranty, the Administrative Agent and each other Lender Party, hereby confirms
that it is the intention of all such Persons that this Guaranty and the
Obligations of the Company hereunder not constitute a fraudulent transfer or
conveyance for purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of the
Company hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Company hereby irrevocably

102
67688554_7

--------------------------------------------------------------------------------




agree that the Obligations of the Company under this Guaranty at any time shall
be limited to the maximum amount as will result in the Obligations of the
Company under this Guaranty not constituting a fraudulent transfer or
conveyance. The Company hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guaranty or any other guaranty, the Company will contribute, to the maximum
extent permitted by law, such amounts to each other guarantor so as to maximize
the aggregate amount paid to the Lenders under or in respect of the Loan
Documents.
11.02    Waivers; Subordination of Subrogation.
(a)    Waivers. The Company waives notice of the acceptance of this guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof. The Company further waives presentment, protest, notice of notices
delivered or demand made on the Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue the Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided that if at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had not been made and
whether or not the Administrative Agent or the Lenders are in possession of this
guaranty. The Administrative Agent and the Lenders shall have no obligation to
disclose or discuss with the Company their assessments of the financial
condition of the Borrower.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Company (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against the Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should the Company have the right, notwithstanding the foregoing, to exercise
its subrogation rights, the Company hereby expressly and irrevocably
(a) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that the
Company may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. The Company acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect the Company’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.02.
11.03    Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of the Company and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any

103
67688554_7

--------------------------------------------------------------------------------




waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
Guaranty; (g) any change in the ownership of the Borrower or the insolvency,
bankruptcy or any other change in the legal status of the Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any other Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this guaranty; (j) the existence of any claim, setoff or other rights which
the Company may have at any time against the Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not the Company shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses
(a) through (k) of this Section 11.03. It is agreed that the Company’s liability
hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by the Borrower of the
Guaranteed Obligations in the manner agreed upon between the Borrower and the
Administrative Agent and the Lenders.
11.04    Acceleration. The Company agrees that, as between the Company on the
one hand, and the Lenders and the Administrative Agent, on the other hand, the
obligations of the Borrower guaranteed under this Article XI may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.02 hereof for purposes of this Article XI,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting the Borrower or otherwise) preventing such
declaration as against the Borrower and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
the Borrower) shall forthwith become due and payable by the Company for purposes
of this Article XI.
11.05    Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshal any assets in favor of
the Company or against or in payment of any or all of the Guaranteed
Obligations. If the Company or any other guarantor of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent,

104
67688554_7

--------------------------------------------------------------------------------




which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to the Company or any other guarantor or any other Person, or their
respective estates, trustees, receivers or any other party, including, without
limitation, the Company, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, the
part of the Guaranteed Obligations which has been paid, reduced or satisfied by
such amount shall be reinstated and continued in full force and effect as of the
time immediately preceding such initial payment, reduction or satisfaction.
11.06    Termination Date. This Guaranty is a continuing guaranty and shall
remain in effect until the later of (a) the date upon which no Commitment
hereunder, Loan or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent Obligations to the extent no claim giving rise thereto
has been asserted) and (b) the date on which all of the Guaranteed Obligations
have been paid in full in cash, subject to the proviso in Section 11.01(a).
11.07    Subordination of Intercompany Indebtedness. The Company agrees that any
and all claims the Company against any other Loan Party with respect to any
“Intercompany Indebtedness” (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Obligations and Hedging Obligations under Hedging Arrangements entered into with
the Lenders or any of their Affiliates (“Designated Hedging Agreements”);
provided that, and not in contravention of the foregoing, so long as no Event of
Default has occurred and is continuing the Company may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from another Loan Party to the extent not prohibited by the terms of this
Agreement and the other Loan Documents. Notwithstanding any right of the Company
to ask, demand, sue for, take or receive any payment from any other Loan Party,
all rights, liens and security interests of the Company, whether now or
hereafter arising and howsoever existing, in any assets of any other Loan Party
shall be and are subordinated to the rights of the holders of the Obligations
and the Administrative Agent in those assets. The Company shall not have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
(other than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Loan Party, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Loan Party, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Loan Party is dissolved or
if substantially all of the assets of any such Loan Party are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any such Loan Party to the Company (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Obligations and Hedging Obligations under
Designated Hedging Agreements, due or to become due, until such Obligations and
Hedging Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the Company

105
67688554_7

--------------------------------------------------------------------------------




upon or with respect to the Intercompany Indebtedness after an Insolvency Event
prior to the satisfaction of all of the Obligations (other than contingent
indemnity obligations) and Hedging Obligations under Designated Hedging
Agreements and the termination of all financing arrangements pursuant to any
Loan Document and or Designated Hedging Agreements, the Company shall receive
and hold the same in trust, as trustee, for the benefit of the holders of the
Obligations and such Hedging Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of such Persons, in precisely the form
received (except for the endorsement or assignment of the Company where
necessary), for application to any of the Obligations and such Hedging
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Company as the property of the holders of the Obligations and such
Hedging Obligations. If the Company fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are irrevocably authorized to make the same. The Company
agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or any
Designated Hedging Agreement have been terminated, the Company will not assign
or transfer to any Person (other than the Administrative Agent) any claim the
Company has or may have against any other Loan Party.
[Remainder Of This Page Intentionally Blank]



106
67688554_7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CHICAGO BRIDGE & IRON COMPANY N.V., as the Company
By: CHICAGO BRIDGE & IRON COMPANY B.V., its Managing Director


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Director


CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Borrower


By: /s/ Michael S. Taff    
Name: Michael S. Taff
Title: Authorized Signatory

Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Bridgett J. Manduk Mowry    
Name: Bridgett J. Manduk Mowry
Title: Vice President


BANK OF AMERICA, N.A., as a Lender




By: /s/ Stuart Bonomo    
Name: Stuart Bonomo
Title: Director


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By: /s/ Page Dillenhunt    
Name: Page Dillenhunt
Title: Managing Director




By: /s/ Michael Willis    
Name: Michael Willis
Title: Managing Director


COMPASS BANK, as a Lender




By: /s/ Khoa Duong    
Name: Khoa Duong
Title: Vice President

Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By: /s/ Mark Maloney    
Name: Mark Maloney
Title: Authorized Signatory




BANK OF THE WEST, as a Lender




By: /s/ Mark Sunderland    
Name: Mark Sunderland
Title: Sr. Relationship Manager & Vice President




BNP PARIBAS, as a Lender




By:/s/ Brendan Heneghan    
Name: Brendan Heneghan
Title: Director






By: /s/ Karim Remtoula    
Name: Karim Remtoula
Title: Vice President




BANK OF MONTREAL, as a Lender




By: /s/ Michael Gift    
Name: Michael Gift
Title: Vice President



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By: /s/ Wadie Christopher Habiby    
Name: Wadie Christopher Habiby
Title: Vice President, Corporate Banking


FIFTH THIRD BANK, as a Lender




By: /s/ Mike Glifford    
Name: Mike Glifford
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director


LLOYDS BANK PLC, as a Lender




By: /s/ Daven Popat    
Name: Daven Popat
Title: Senior Vice President – P003




By: /s/ Dennis McClellan    
Name: Dennis McClellan
Title: Assistance Vice President – M040



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender




By: /s/ James Hua    
Name: James Hua
Title: SVP




By: /s/ Kitty Sin    
Name: Kitty Sin
Title: SVP


INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender




By: /s/ Glen Binder    
Name: Glen Binder
Title: Vice President




By: /s/ Francesco Di Mario    
Name: Francesco Di Mario
Title: First Vice President & Head of Credit


REGIONS BANK, as a Lender




By: /s/ Joey Powell    
Name: Joey Powell
Title: Senior Vice President



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






RIYAD BANK, HOUSTON AGENCY, as a Lender




By: /s/ Michael Meiss    
Name: Michael Meiss
Title: General Manager




By: /s/ Paul N. Travis    
Name: Paul N. Travis
Title: Vice President & Head of Corporate Finance


NATIONAL BANK OF KUWAIT, S.A.K., as a Lender




By: /s/ Wendy Wanninger    
Name: Wendy Wanninger
Title: Executive Manager




By: /s/ Michael McHugh    
Name: Michael McHugh
Title: Executive Manager


HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Lender




By: /s/ Ryan Wang    
Name: Ryan Wang
Title: Vice President & General Manager



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






THE STANDARD BANK OF SOUTH AFRICA LIMITED, as a Lender




By: /s/ Ziyaad Soreng    
Name: Ziyaad Soreng
Title: Executive VP, Mining, Energy and Infrastructure Finance    


FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender




By: /s/ Bill Wang    
Name: Bill Wang
Title: Senior Vice President & General Manager


SUNTRUST BANK, as a Lender




By: /s/ Garrett O’Malley    
Name: Garrett O’Malley
Title: Director


BOKF, NA DBA BANK OF TEXAS, as a Lender




By: /s/ Marian Livingston    
Name: Marian Livingston
Title: Senior Vice President


CITIBANK, N.A., as a Lender




By: /s/ Brian Reed    
Name: Brian Reed
Title: Managing Director



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






ING BANK N.V., DUBLIN BRANCH, as a Lender




By: /s/ Barry Fehily    
Name: Barry Fehily
Title: Managing Director




By: /s/ Shaun Hawley    
Name: Shaun Hawley
Title: Vice President


MIZUHO BANK, LTD., as a Lender




By: /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory


DBS BANK LTD., as a Lender




By: /s/ Yeo How Ngee    
Name: Yeo How Ngee
Title: Managing Director


STANDARD CHARTERED BANK, as a Lender




By: /s/ Rodrigo Gonzalez    
Name: Rodrigo Gonzalez
Title: Executive Director Capital Markets




By: /s/ Hsing H. Huang    
Name: Hsing H. Huang

Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------




Title: Associate Director Standard Chartered Bank     NY



Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ Julien Tizorin    
Name: Julien Tizorin
Title: Director


By: /s/ Thomas Petz    
Name: Thomas Petz
Title: Director


THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Michael Grad    
Name: Michael Grad
Title: Director


ARAB BANKING CORPORATION (B.S.C.), as a Lender




By: /s/ Lana Chervonskava    
Name: Lana Chervonskaya
Title: VP Relationship Manager




By: /s/ Bayo Gbowu    
Name: Bayo Gbowu
Title: VP Relationship Manager


SANTANDER BANK, N.A., as a Lender




By: /s/ John W. Deegan    
Name: John W. Deegan
Title: Exec. Director

Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------







Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------






NBAD AMERICAS N.V., as a Lender




By: /s/ David Young     
Name: David Young




By: /s/ William F. Ghazar    
Name: William F. Ghazar
Title: Executive Director, Head of Client
Relationships


THE NORTHERN TRUST COMPANY, as a Lender




By: /s/ Keith Burson    
Name: Keith Burson
Title: Vice President


AMEGY BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Kaitlin Bellon    
Name: Kaitlin Bellon
Title: Vice President


E.SUN COMMERCIAL BANK, LTD., LOS ANGELES, as a Lender




By: /s/ Edward Chen    
Name: Edward Chen
Title: SVP & General Manager





Chicago Bridge & Iron Company
2015 Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF BORROWING/ELECTION NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of July 8, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Chicago Bridge & Iron
Company N.V., a corporation organized under the laws of The Kingdom of the
Netherlands (the “Company”), Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
The Borrower hereby requests (select one):
A Borrowing of Loans
A conversion or continuation of Loans

1.    On      (a Business Day).
2.    In the amount of     .
3.    Comprised of         .

        [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Borrower
By:     
Name:     
Title:     



A-1    
Form of Borrowing/Election Notice



--------------------------------------------------------------------------------




EXHIBIT B


FORM OF NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of July 8, 2015 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Kingdom of the Netherlands (the “Company”), the
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan, as the case may be, until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
This Note may not be assigned except in accordance with the terms of Section
10.06 of the Agreement.

B- 1    
Form of Note



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)


By:     
Name:     
Title:    



B- 2    
Form of Note



--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




B- 3    
Form of Note



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of July 8, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Chicago Bridge & Iron
Company N.V., a corporation organized under the laws of The Kingdom of the
Netherlands (the “Company”), Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Company, and that, in such
capacity, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(a) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2.    The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.
3.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as

C - 1    
Form of Compliance Certificate



--------------------------------------------------------------------------------





of             ,         .
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
Chicago Bridge & Iron Company B.V., its Managing Director



By:     
Name:     
Title:     



C - 2    
Form of Compliance Certificate



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.18 (a) – Maximum Leverage Ratio.



A.
Adjusted Indebtedness at Statement Date:    $    

B.
EBITDA (see Schedule 2) for four consecutive fiscal quarters

ending on above date (“Subject Period”):    $    
C.
Leverage Ratio (Line I.A ÷ Line I.B):        to 1.00

Maximum permitted:
3.00 to 1.00



II.
Section 7.18(b) – Minimum Fixed Charge Coverage Ratio.



A.
Consolidated Net Income Available for Fixed Charges:

1.    Consolidated Net Income for Subject Period:    $    
2.    Provision for income taxes for Subject Period:    $    
3.    Consolidated Fixed Charges for Subject Period:    $    
4.    Dividends and distributions received in cash during Subject
Period:                $    
5.    Retention bonuses paid to officers, directors and employees
of the Company and its Subsidiaries in connection with the
Transaction (not to exceed $25,000,000) for Subject Period:    $    
6.    Fees, charges and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related
issuance of Indebtedness or equity, whether or not
successful, for Subject Period:    $    

C - 3    
Form of Compliance Certificate



--------------------------------------------------------------------------------




7.    Restructuring and integration charges, fees and expenses
incurred in connection with the Transaction during Subject
Period:                $    
8.    Non-cash compensation expenses for management or
employees for Subject Period:    $    
9.    Expenses incurred in connection with the Shaw Acquisition
and relating to termination and severance as to, or relocation
of, officers, directors and employees (not exceeding
$110,000,000) for Subject Period:    $    
10.    Equity earnings booked or recognized by the Company or
any of its Subsidiaries from Eligible Joint Ventures
for Subject Period:1        $    
11.    Consolidated Net Income Available for Fixed Charges
(Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10)
for Subject Period:        $    
B.
Consolidated Fixed Charges for Subject Period:    $    

1.    Consolidated Long-Term Lease Rentals for Subject Period:    $    
2.    Consolidated Interest Expense for the Subject Period:    $    
3.    Consolidated Fixed Charges for Subject Period
(Lines II.B1 + 2):            $    
C.
Fixed Charge Coverage Ratio (Line II.A11 ÷ Line II.B3):        to 1.00

Minimum required:
1.75 to 1.00



III.
Section 7.18 (c) – Minimum Consolidated Net Worth.



A.
Consolidated Net Worth at Statement Date:    $    

B.
75% of the actual net worth of the Company and its Subsidiaries


C - 4    
Form of Compliance Certificate



--------------------------------------------------------------------------------




as of September 30, 2013:        $    
C.
50% the sum of Consolidated Net Income (if positive) earned in

each fiscal quarter, commencing with the fiscal quarter ending on
December 31, 2013:            $    
D.
Minimum Consolidated Net Worth
(Lines III.B + III.C):             $    

E.
Minimum amount of Consolidated Net Worth that the Company

shall be required to maintain under any instrument, agreement or
indenture pertaining to any Material Indebtedness:    $    
F.
Greater of Line III.D and Line III.E    $    

G.
Excess (deficient) for covenant compliance (Line III.A – III.F):    $    

































1 Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA of the Company pursuant to clauses (a) through
(i) of the definition thereof for the period of twelve (12) prior consecutive
months.

C - 5    
Form of Compliance Certificate



--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)


EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve
Months
Ended
__________
(i)(1) Consolidated
Net Income
 
 
 
 
 
(2) + Interest Expense
 
 
 
 
 
(3) + charges against income for foreign, federal, state and local taxes to the
extent deducted
 
 
 
 
 
(4) + non-recurring non-cash charges (excluding any charge that becomes, or is
expected to become, a cash charge) to the extent deducted
 
 
 
 
 
(5) + extraordinary losses to the extent deducted
 
 
 
 
 
(6) - non-recurring non-cash credits to the extent added
 
 
 
 
 
(7) - extraordinary gains to the extent added
 
 
 
 
 
(ii) + depreciation expense to the extent deducted
 
 
 
 
 
(iii) + amortization expense to the extent deducted
 
 
 
 
 


C - 6    
Form of Compliance Certificate



--------------------------------------------------------------------------------




(iv) + non-cash compensation expenses for management or employees to the extent
deducted
 
 
 
 
 
(v) + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries
 
 
 
 
 
(vi) + retention bonuses paid in connection with the Transaction not to exceed
$25,000,000
 
 
 
 
 
(vii) + charges, fees and expenses incurred in connection with the Transaction,
the transactions related thereto, and any related issuance of Indebtedness or
equity, whether or not successful
 
 
 
 
 
(viii) + charges, fees and expenses incurred in connection with restructuring
and integration activities in connection with the Transaction, including in
connection with the closures of certain facilities and termination of leases
 
 
 
 
 


C - 7    
Form of Compliance Certificate



--------------------------------------------------------------------------------




(ix) + expenses incurred in connection with the Shaw Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000
 
 
 
 
 
(x) + 2equity earnings booked or recognized by the Company or any of its
Subsidiaries from Eligible Joint Ventures
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 

























2 Not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreements) of EBITDA of the Company pursuant to clauses (a) through
(i) of this definition for the period of twelve (12) prior consecutive months.



C - 8    
Form of Compliance Certificate



--------------------------------------------------------------------------------




SCHEDULE 3

Eligible Joint Ventures


[INCLUDE LISTING OF ELIGIBLE JOINT VENTURES]







C - 9    
Form of Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D - 1    
Form of Assignment and Assumption



--------------------------------------------------------------------------------






2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    Chicago Bridge & Iron Company (Delaware) (the “Borrower”)
        


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Term Loan Agreement, dated as of July 8, 2015, among
Chicago Bridge & Iron Company N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent



6.    Assigned Interest[s]:








Assignor[s]5






Assignee[s]6
Aggregate
Amount of
Commitment
for all Lenders7


Amount of
CommitmentAssigned


Percentage
Assigned of
Commitment8




CUSIP
Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 

[7.    Trade Date:    __________________]








5 List each Assignor, as appropriate.
6 List each Assignee and, if available, its market entity identifier, as
appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D - 2    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]10 


[NAME OF ASSIGNOR]


By: _____________________________
Title:


[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]11 


[NAME OF ASSIGNEE]


By: _____________________________
Title:




[NAME OF ASSIGNEE]


By: _____________________________
Title:
































10 Add additional signature blocks as needed.
11 Add additional signature blocks as needed.

D - 3    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




[Consented to and]12 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:








[Consented to:]13 


[CHICAGO BRIDGE & IRON COMPANY N.V.


By:    Chicago Bridge & Iron Company B.V., its
Managing Director


By: _________________________________
Title:]
















































12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
13 To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



D - 4    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest,

D - 5    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




fees and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





D - 6    
Form of Assignment and Assumption



--------------------------------------------------------------------------------




EXHIBIT E


FORM OF OFFICER’S CERTIFICATE
Reference is made to that certain Term Loan Agreement, dated as of July 8, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Officer’s Certificate (the “Certificate”) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
The undersigned, in [his/her] capacity as an Authorized Officer of the Company
not in any personal capacity, certifies on behalf of the Company that as of the
date hereof, to [his/her] knowledge, after diligent inquiry of all relevant
persons at the Company and its respective Subsidiaries:
[There exists no Default or Event of Default.]
[The following is a list of each Default or Event of Default that exists, and in
each case the nature and status thereof:]
[Signature Page Follows]

E - 1    
Form of Officer’s Certificate
68173153_2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered by a proper and duly authorized officer as of the day and
year first above written.
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
Chicago Bridge & Iron Company B.V., its Managing Director


By:      
Title:      







E - 2    
Form of Officer’s Certificate
68173153_2

--------------------------------------------------------------------------------




EXHIBIT F




FORM OF SUBSIDIARY GUARANTY
[See Attached]

F - 1    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the 8th day of July,
2015, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation, CHICAGO BRIDGE &
IRON COMPANY (DELAWARE), a Delaware corporation, and the undersigned
Subsidiaries (collectively, the “Initial Guarantors” and, along with any
additional Subsidiaries which become parties to this Guaranty by executing a
Supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent under (and as defined in) the Credit Agreement referred
to below.


WITNESSETH:
WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON
COMPANY (DELAWARE), a Delaware corporation, (the “Borrower”), the institutions
from time to time parties thereto as lenders (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”), have
entered into a certain Term Loan Agreement dated as of July 8, 2015 (as may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrower;


WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Credit Agreement),
including, without limitation, all principal, interest and other amounts that
shall be at any time payable by the Borrower under the Credit Agreement or the
other Loan Documents, and all Hedging Obligations to which any Lender shall be a
counterparty (each a “Designated Hedging Agreement”); and
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower under the Credit Agreement and the other Loan Documents and all
Hedging Obligations under any Designated Hedging Agreements;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION I.        Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
SECTION II.        Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan) that:

F - 1    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




(a)
It is a corporation, partnership limited liability company or establishment (or
for certain entities organized under the laws of Liechtenstein, a legal entity
in the form of “Anstalt” under the laws of Liechtenstein) duly and properly
incorporated or formed, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, and has all requisite authority
to conduct its business as a foreign person in each jurisdiction in which its
business is conducted, except where the failure to have such requisite authority
would not have a Material Adverse Effect.



(b)
It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.



(c)
Neither the execution and delivery by it of this Guaranty, nor the consummation
by it of the transactions herein contemplated, nor compliance by it with the
terms and provisions hereof, will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its certificate or
articles of incorporation or by‑laws, limited liability company or partnership
agreement (as applicable) or the provisions of any indenture, instrument or
material agreement to which it is a party or is subject, or by which it, or its
property, is bound, (ii) or conflict with or constitute a default thereunder,
except such interference or default which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien in, of or on its property pursuant to the
terms of any such indenture, instrument or material agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, is
required to authorize, or is required in connection with the execution, delivery
and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Obligations (other than
contingent Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, it will, and, if necessary, will enable the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.
SECTION III.    The Guaranty.
(a)    For valuable consideration, the receipt of which is hereby acknowledged,
and to induce the Lenders to make Loans to the Borrower, the Guarantors hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration

F - 2    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




or otherwise, and at all times thereafter, of any and all existing and future
Obligations of the Borrower to the Administrative Agent, the Lenders, or any of
them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise, and all Hedging Obligations of the
Borrower owing to any Lender or any Affiliate of any Lender under any Designated
Hedging Agreement (collectively, the “Guaranteed Obligations”); provided that
the Guaranteed Obligations shall exclude any Excluded Swap Obligations.
(b)    Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. Each Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent and each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the Lenders and
the Guarantors hereby irrevocably agree that the Obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. Each Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Lender under this Guaranty or any other guaranty,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Lenders under or in respect of the Loan Documents.
SECTION IV.    Waivers; Subordination of Subrogation.
(a)    Waivers. Each Guarantor waives notice of the acceptance of this guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice of notices
delivered or demand made on the Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue the Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the Guarantors’ obligations hereunder with respect to
such payment shall be reinstated at such time as though such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of this guaranty. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with any Guarantor their assessments of the
financial condition of the Borrower.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Guarantor (i) shall have no right of
subrogation with respect

F - 3    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




to such Guaranteed Obligations and (ii) waives any right to enforce any remedy
which the Administrative Agent now has or may hereafter have against the
Borrower, any other Guarantor, any endorser or any guarantor of all or any part
of the Guaranteed Obligations or any other Person. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (a) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (b) waives any and all
defenses available to a surety, guarantor or accommodation co obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect any Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the Lenders and their successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section IV.
SECTION V.    Guaranty Absolute. This guaranty is a guaranty of payment and not
of collection, is a primary obligation of each Guarantor and not one of surety,
and the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, any other guaranties with respect to the Guaranteed Obligations
or any part thereof, or any other obligation of any Person with respect to the
Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto; (f) the
application of payments received from any source to the payment of obligations
other than the Guaranteed Obligations, any part thereof or amounts which are not
covered by this guaranty even though the Administrative Agent and the Lenders
might lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this guaranty; (g)
any change in the ownership of the Borrower or the insolvency, bankruptcy or any
other change in the legal status of the Borrower; (h) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (i) the failure of the Company
or any other Borrower to maintain in full force, validity or effect or to obtain
or renew when required all governmental and other approvals, licenses or
consents required in connection with the Guaranteed Obligations or this
guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
guaranty; (j) the existence of any claim, setoff or other rights which the
Company may have at any time against the Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not such Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (k) of this paragraph. It is agreed that each Guarantor’s liability
hereunder is several and independent

F - 4    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




of any other guaranties or other obligations at any time in effect with respect
to the Guaranteed Obligations or any part thereof and that each Guarantor’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guaranties or other obligations
or any provision of any applicable law or regulation purporting to prohibit
payment by the Borrower of the Guaranteed Obligations in the manner agreed upon
between the Borrower and the Administrative Agent and the Lenders.
SECTION VI.    Acceleration. Each Guarantor agrees that, as between such
Guarantor on the one hand, and the Lenders and the Administrative Agent, on the
other hand, the obligations of the Borrower guaranteed under this Guaranty may
be declared to be forthwith due and payable, or may be deemed automatically to
have been accelerated, as provided in Section 8.02 of the Credit Agreement for
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Guarantor for purposes of this Guaranty.
SECTION VII.    Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of any Guarantor or against or in payment of any or all of the Guaranteed
Obligations. If any Guarantor or any other guarantor of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Guarantor or any other guarantor or any
other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, each Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.
SECTION VIII.    Termination Date. This Guaranty is a continuing guaranty and
shall remain in effect until the later of (a) the Facility Termination Date, and
(b) the date on which all of the Guaranteed Obligations have been paid in full
in cash, subject to the proviso in Section IV(a). For purposes of this Guaranty,
“Facility Termination Date” shall mean the date upon which no Commitment, Loan
or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent Obligations to the extent no claim giving
rise thereto has been asserted).
SECTION IX.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 10.02 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Section 10.02.

F - 5    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------







        Notice Address for Guarantors:
c/o Chicago Bridge & Iron Company
        One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attn: Ronald Ballschmiede, Managing Director & Chief Financial
Officer    
Fax: (832) 513-1092
SECTION X.        No Waivers. No failure or delay by the Administrative Agent or
any holders of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Designated Hedging
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.
SECTION XI.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section XI
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Designated Hedging Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
SECTION XII.    Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement).
SECTION XIII.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION XIV.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

F - 6    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




(a)     EXCLUSIVE JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER

F - 7    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS GUARANTY AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION XIV, WITH ITS COUNSEL.
SECTION XV.    Taxes, Expenses of Enforcement, etc.
(a)    Taxes.
(i)    Any and all payments by any of the Guarantors hereunder (whether in
respect of principal, interest, fees or otherwise) shall be subject to Section
3.01 of the Credit Agreement as if such payments were made by the Borrower,
mutatis mutandis.
(ii)    Without prejudice to the survival of any other agreement of the
Guarantors hereunder, the agreements and obligations of the Guarantors contained
in this Section XV(a) shall survive the payment in full of all Guaranteed
Obligations and the termination of this Guaranty.
(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the holders of Obligations for any out‑of‑pocket
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent and the holders of Obligations) in accordance with Section
10.04(a) of the Credit Agreement.
SECTION XVI.    Setoff. Each Guarantor agrees to the terms of Section 10.08 of
the Credit Agreement, which is incorporated herein by reference, as if it were
an original party thereto.
SECTION XVII.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the holders
of Obligations or the Administrative Agent shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such holder of Obligations or the
Administrative Agent shall be under no obligation (a) to undertake any
investigation not a part of its regular business routine, (b) to disclose any
information which such holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (c) to make any other or future disclosures
of such information or any other information to such Guarantor.

F - 8    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




SECTION XVIII.    Severability. If any provision of this Guaranty or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION XIX.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.
SECTION XX.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION XXI.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor, at
the time the guaranty hereunder, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section XXI
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Facility Termination Date (as defined in Section VIII). Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION XXIII.    Limitations for the Liechtenstein Guarantor. The amounts
payable according to the terms of this Guaranty by a Guarantor incorporated
under the laws of Liechtenstein (a “Liechtenstein Guarantor) are limited as
follows:
If a payment in fulfillment of the Guaranteed Obligations would, at the time
payment is due, not be permitted under Art. 545 (2) of the Liechtenstein Company
Act (Personen- und Gesellschaftsrecht) or similar provisions prohibiting capital
repayment or restricting profit

F - 9    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




distributions, then such Guaranteed Obligations and payment amounts are limited
to the amount permitted to be paid in accordance with such provisions.
Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545 (2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guaranty is requested
from the respective Liechtenstein Guarantor (from time to time each a “Minimum
Guaranty Amount”).
The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date therefore
until such times as payment is again possible in accordance with the above
mentioned limitations.
In order to allow the Lenders to obtain a maximum benefit under and of this
Guaranty, the Liechtenstein Guarantor undertakes to promptly implement all such
measures and/or to promptly procure the fulfillment of all prerequisites
allowing it to make the (requested) payment(s) hereunder, including the
following:
preparation of an audited interim balance sheet (geprüfter Zwischenabschluss) of
the Liechtenstein Guarantor;
confirmation of the auditors of the relevant Liechtenstein Guarantor that the
relevant Minimum Guaranty Amount represents (the maximum of) freely
distributable profits (verfügbarer Reingewinn);
approval by a shareholder(s) meeting (Gründerrechtversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and
all such other measures necessary or useful to allow the Liechtenstein Guarantor
to make the payments agreed hereunder with a minimum of limitation, including
the conversion of unnecessary restricted reserves into distributable reserves.
For the avoidance of doubt, the limitations hereinbefore referred to shall not
lead to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).


[Signature pages follow]



F - 10    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CB&I TYLER COMPANY

By: __________________________
Name:    Luciano Reyes
Title: Treasurer

CB&I INC.

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation


By: __________________________
Name: Luciano Reyes
Title: Treasurer

A&B BUILDERS, LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer





F - 11    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




ASIA PACIFIC SUPPLY COMPANY

By: __________________________
Name: Luciano Reyes
Title: Treasurer
CBI AMERICAS LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CSA TRADING COMPANY, LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CB&I WOODLANDS L.L.C.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CBI COMPANY LTD.
By: __________________________
Name: Luciano Reyes
Title: Treasurer


CENTRAL TRADING COMPANY, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer
 

CONSTRUCTORS INTERNATIONAL, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer





F - 12    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




HBI HOLDINGS, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER INTERNATIONAL, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER ENGINEERS, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER HOLDINGS, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER MANAGEMENT, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

MATRIX ENGINEERING, LTD.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

F - 13    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






MATRIX MANAGEMENT SERVICES, L.L.C.

By: __________________________
Name: Luciano Reyes
Title: Treasurer

OCEANIC CONTRACTORS, INC.

By: __________________________
Name: Luciano Reyes
Title: Treasurer


CBI VENEZOLANA, S.A.

By: __________________________
Name: Rui Orlando Gomes
Title: Treasurer

CBI MONTAJES DE CHILE LIMITADA

By: __________________________
Name: Rui Orlando Gomes
Title: Director/Legal Representative


CB&I EUROPE B.V.

By: __________________________
Name: Raymond Buckley
Title: Director

CBI EASTERN ANSTALT

By: __________________________
Name: Raymond Buckley
Title: Director






F - 14    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






CBI LUXEMBOURG S.a.r.L.

By: __________________________
Name: Sergio Lopez
Title: Director

CB&I POWER COMPANY B.V. (f/k/a CMP HOLDINGS B.V.)
By: __________________________
Name: Raymond Buckley
Title: Director
Executed by CBI Constructors Pty Ltd ACN 000 612 411 in accordance with
section 127 of the Corporations Act 2001:
 
 
 
 
 
Director/company secretary
 
Director
Ian Michael Bendesh
 
Ross Adame
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)



CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

By: __________________________
Name: Raymond Buckley
Title: Chairman

CBI (PHILIPPINES), INC.

By: __________________________
Name: Peter K. Bennett
Title: President

CBI OVERSEAS, LLC

By: __________________________
Name: Walter Browning
Title: Secretary

F - 15    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






CBI CONSTRUCTORS (PNG) PTY. LIMITED

By: __________________________
Name: Peter K. Bennett
Title: Director

CBI CONSTRUCTORS LIMITED

By: __________________________
Name: Kevin J. Forder
Title: Authorized Signatory

CBI HOLDINGS (U.K.) LIMITED

By: __________________________
Name: Kevin J. Forder
Title: Director


CB&I UK LIMITED

By: __________________________
Name: Richard E. Chandler, Jr.
Title: Director

CB&I LUMMUS CREST LTD.

By: __________________________
Name: L.T.M. Kester
Title: Managing Director

CB&I MALTA LIMITED

By: __________________________
Name: L.T.M. Kester
Title: Director
 





F - 16    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






LUTECH RESOURCES LIMITED

By: __________________________
Name: L.T.M. Kester
Title: Director
NETHERLANDS OPERATING COMPANY B.V.

By: __________________________
Name: Imre A. Csoti
Title: Director

CB&I NEDERLAND B.V.
By: __________________________
Name: Imre A. Csoti
Title: Director


ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name: Geoffrey R. Loft
Title: Director

CHICAGO BRIDGE & IRON (ANTILLES) N.V.
By: __________________________
Name: Douglas Arthur Willard
Title: Managing Director

F - 17    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By: __________________________
Name: Richard E. Chandler, Jr.
Title: Director
LEALAND FINANCE COMPANY B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

CB&I FINANCE COMPANY LIMITED
By: __________________________
Name: Kevin J. Forder
Title: Director

CB&I OIL & GAS EUROPE B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

CBI COLOMBIANA S.A.

By: __________________________
Name: Michael S. Taff
Title: Director

CHICAGO BRIGE & IRON COMPANY B.V.

By: __________________________
Name: Michael S. Taff
Title: Managing Director

LUMMUS INTERNATIONAL CORPORATION

By: __________________________


F - 18    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




Name: John R. Albanese, Jr.
Title: Vice President- Finance – Treasurer
HUA LU ENGINEERING CO., LTD.

By: __________________________
Name: John R. Albanese, Jr.
Title: Director

CB&I TECHNOLOGY VENTURES, INC.
(f/k/a LUMMUS CATALYST COMPANY LTD.)

By: __________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer

LUMMUS OVERSEAS CORPORATION

By: __________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer

CATALYTIC DISTILLATION TECHNOLOGIES

By: __________________________
Name: John R. Albanese, Jr.
Title: Management Committee Member


LUMMUS TECHNOLOGY, INC.

By: __________________________
Name: John R. Albanese, Jr.
Title: CFO & Treasurer

CBI SERVICES, INC.

By: __________________________
Name: Michael S. Taff
Title: Authorized Signatory




F - 19    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------






WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED

By: __________________________
Name: Robert Havlick
Title: Director

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY

By: __________________________
Name: Sergio Lopez
Title: Managing Director
LUMMUS NOVOLEN TECHNOLOGY GMBH

By: __________________________
Name: Godofredo Follmer
Title: Managing Director

CB&I LUMMUS GMBH

By: __________________________
Name: Andreas Schwarzhaupt
Title: Managing Director

CB&I S.R.O.

By: __________________________
Name: Jiri Gregor
Title: Managing Director

CBI PERUANA S.A.C.

By: __________________________
Name: Peter Rano
Title: General Manager

HORTON CBI LIMITED

By: __________________________


F - 20    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




Name: Marc R. Beauregard
Title: President


CB&I (NIGERIA) LIMITED

By: __________________________
Name: Douglas Arthur Willard
Title: Director

CB&I SINGAPORE PTE LTD.

By: __________________________
Name: Michael S. Taff
Title: Director

SHAW NORTH CAROLINA, INC.
By: __________________________
Name: Luciano Reyes
Title: Director

SHAW ALLOY PIPING PRODUCTS, LLC
By: __________________________
Name: Luciano Reyes
Title: Manager

SHAW SUNLAND FABRICATORS, LLC
By: __________________________
Name: Luciano Reyes
Title: Manager

CB&I CONTRACTOR’S INC. (f/k/a SHAW CONSTRUCTORS, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director




F - 21    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------










CB&I STONE & WEBSTER CONSTRUCTION, INC.
(f/k/a STONE & WEBSTER CONSTRUCTION, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

CB&I STONE & WEBSTER, INC. (f/k/a STONE & WEBSTER, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

CB&I STONE & WEBSTER ASIA, INC. (f/k/a STONE & WEBSTER ASIA, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director
CB&I ENVIRONMENTAL & INFRASTRUCTURE, INC. (f/k/a SHAW ENVIRONMENTAL, INC.)
By: __________________________
Name: Luciano Reyes
Title: Director

SHAW OVERSEAS (FAR EAST), LTD.
By: __________________________
Name: Sergio Lopez
Title: Director



THE SHAW GROUP INC.
By: __________________________
Name: Luciano Reyes
Title: Treasurer

F - 22    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------











LUMMUS GASIFICATION TECHNOLOGY LICENSING COMPANY
By: __________________________
Name: John R. Albanese, Jr.
Title: Director

CB&I LAURENS, INC.
By: __________________________
Name: Sergio Lopez
Title: Vice President - Tax

CB&I GOVERNMENT SOLUTIONS, INC.
By: __________________________
Name: Luciano Reyes
Title: Director

SHAW SSS FABRICATORS, INC.
By: __________________________
Name: Luciano Reyes
Title: Treasurer





F - 23    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




ANNEX I
Form of SUPPLEMENT TO SUBSIDIARY GUARANTY


[_________] [__], 20[__]
Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]


Attention: [_________]
Ladies and Gentlemen:


Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 8th day
of July, 2015 by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation, CHICAGO
BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation and the undersigned
Subsidiaries (the “Initial Guarantors” and along with any additional
Subsidiaries which become parties to such Guaranty by executing a Supplement
thereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent under the Credit Agreement. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Guaranty. By
its execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section II of the Guaranty are true
and correct in all respects as of the date hereof. [Notwithstanding any other
provision herein or in the Guaranty to the contrary, the liability of the New
Guarantor under the Guaranty shall not exceed [the amount that may be guaranteed
under applicable Requirements of Law (including without limitation the Uniform
Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act) multiplied by
the percentage of Guarantor’s outstanding Capital Stock or interest in the
profits owned, in each case, by the Company and its Subsidiaries.]]16 


IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Supplement to
Subsidiary Guaranty counterpart to the Guaranty as of this ___ day of _________,
____.

[NAME OF NEW GUARANTOR]

By: ____________________________________
Name: __________________________________
Title: __________________________________




16 To be included for Joint Ventures (See Section 6.13(e) of Credit Agreement).

F - 1    
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------




EXHIBIT G-1


FORM OF
COMPANY’S US COUNSEL’S OPINION
On file with the Administrative Agent





G - 1
Company’s US Counsel’s Opinion



--------------------------------------------------------------------------------




EXHIBIT G-2




FORM OF
COMPANY’S FOREIGN COUNSEL’S OPINION
On file with the Administrative Agent



G-2    
Company’s Foreign Counsel’s Opinion



--------------------------------------------------------------------------------




EXHIBIT H-1




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 8, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or any successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________      
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H - 1
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT H-2




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 8, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or any successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H - 2
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT H-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 8, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or any
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H - 3
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement dated as of July 8, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or any successor form) or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________      
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]

H - 4
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




SCHEDULE 1.01A
EXCLUDED FOREIGN SUBSIDIARIES
EXCLUDED FOREIGN SUBSIDIARIES:
CBI Venezolana, S.A.
Venezuela
CBI Montajes de Chile Limitada
Chile
Horton CBI, Limited
Canada
CB&I (Europe) B.V.
Netherlands
CBI Eastern Anstalt
Liechtenstein
CBI Luxembourg S.a.r.l.
Luxembourg
CMP Holdings B.V.
Netherlands
CBI Constructors Pty, Ltd.
Australia
CBI Engineering and Construction Consultant 
   (Shanghai) Co. Ltd.
Shanghai
CBI (Philippines), Inc.
Philippines
CB&I Nederland B.V.
Netherlands
CBI Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
United Kingdom
CB&I UK Limited
United Kingdom
Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
CB&I (Nigeria) Limited
Nigeria
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Lummus Technology Heat Transfer B.V.
Netherlands
Lealand Finance Company B.V.
Netherlands
CB&I Singapore PTE Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Netherlands
CBI Colombiana S.A.
Columbia
Chicago Bridge & Iron (Antilles) N.V.
Netherland Antilles
Woodlands International Insurance Company Limited
Ireland
Lummus Novolen Technology GmbH
Germany
CB&I Lummus GmbH
Germany
Hua Lu Engineering Co., Ltd.
China
CB&I Lummus Crest Ltd.
United Kingdom
CB&I Malta Limited
Malta
Lutech Resources Limited
United Kingdom
Netherlands Operating Company B.V.
Netherlands
CB&I s.r.o.
Czech Republic
CBI Peruana S.A.C.
Peru
CBI Hungary Holding Limited Liability Company
Hungary
CBI Constructors (PNG) Pty. Limited
Papa New Guinea
CB&I Finance Company Limited
Ireland
Shaw Overseas (Far East) LTD
Cayman Islands







--------------------------------------------------------------------------------




SCHEDULE 1.01B
MATERIAL SUBSIDIARIES
MATERIAL SUBSIDIARIES:
Chicago Bridge & Iron Company
Delaware
CB&I Inc.
Texas
CBI Services, Inc.
Delaware
Chicago Bridge & Iron Company (Delaware)
Delaware
Chicago Bridge & Iron Company B.V.
Netherlands
CBI Americas Ltd.
Delaware
CB&I Woodlands L.L.C.
Delaware
Chicago Bridge & Iron Company
Illinois
Asia Pacific Supply Co.
Delaware
CBI Company Ltd.
Delaware
Central Trading Company Ltd.
Delaware
CSA Trading Company, Ltd.
Delaware
Lummus Technology Inc.
Delaware
CBI Overseas, LLC
Delaware
A&B Builders, Ltd.
Illinois
Constructors International, L.L.C.
Delaware
HBI Holdings, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Delaware
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Holdings, L.L.C.
Delaware
Howe-Baker Management, L.L.C.
Delaware
Howe-Baker International Management, L.L.C.
Delaware
Matrix Engineering, Ltd.
Texas
Matrix Management Services, L.L.C.
Delaware
Oceanic Contractors, Inc.
Illinois
CBI Venezolana, S.A.
Venezuela
CBI Montajes de Chile Limitada
Chile
Horton CBI, Limited
Canada
CB&I (Europe) B.V.
Netherlands
CBI Eastern Anstalt
Liechtenstein
CBI Luxembourg S.a.r.l.
Luxembourg
CMP Holdings B.V.
Netherlands
CBI Constructors Pty, Ltd.
Australia
CBI Engineering and Construction Consultant 
   (Shanghai) Co. Ltd.
Shanghai
CBI (Philippines), Inc.
Philippines
CB&I Nederland B.V.
Netherlands
CBI Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
United Kingdom
CB&I UK Limited
United Kingdom





--------------------------------------------------------------------------------




Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
CB&I (Nigeria) Limited
Nigeria
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Lummus Technology Heat Transfer B.V.
Netherlands
Lealand Finance Company B.V.
Netherlands
CB&I Singapore PTE Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Netherlands
CBI Colombiana S.A.
Columbia
Chicago Bridge & Iron (Antilles) N.V.
Netherland Antilles
Woodlands International Insurance Company Limited
Ireland
Lummus Novolen Technology GmbH
Germany
CB&I Lummus GmbH
Germany
Lummus International Corporation
Delaware
Hua Lu Engineering Co., Ltd.
China
Lummus Catalyst Company Ltd.
Delaware
Lummus Overseas Corporation
Delaware
CB&I Lummus Crest Ltd.
United Kingdom
CB&I Malta Limited
Malta
Lutech Resources Limited
United Kingdom
Netherlands Operating Company B.V.
Netherlands
CB&I s.r.o.
Czech Republic
CBI Peruana S.A.C.
Peru
CBI Hungary Holding Limited Liability Company
Hungary
CBI Constructors (PNG) Pty. Limited
Papa New Guinea
Catalytic Distillation Technologies
Texas
CB&I Tyler Company
Delaware
CB&I Finance Company Limited
Ireland
Shaw Alloy Piping Products, LLC
Louisiana
CB&I Walker LA, LLC
Louisiana
The Shaw Group, Inc.
Louisiana
CB&I Shaw Constructors, Inc.
Louisiana
CB&I Stone & Webster Construction, Inc.
Louisiana
CB&I Environmental & Infrastructure, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Louisiana
CB&I Stone & Webster Asia, Inc.
Louisiana
Shaw Overseas (Far East) LTD
Cayman Islands
CB&I North Carolina, Inc.
North Carolina
CB&I Technology Ventures, Inc.
Delaware
Lummus Gasification Technology Licensing Company
Delaware
CB&I Laurens, Inc.
South Carolina
CB&I Government Solutions, Inc.
Louisiana
Shaw SSS Fabricators, Inc.
Louisiana







--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$32,500,000.00
6.500000000%
Crédit Agricole Corporate and Investment Bank
$32,500,000.00
6.500000000%
BBVA Compass
$27,500,000.00
5.500000000%
The Bank of Tokyo-Misubishi UFJ, Ltd.
$27,500,000.00
5.500000000%
Bank of Montreal
$20,000,000.00
4.000000000%
HSBC Bank USA, N.A.
$20,000,000.00
4.000000000%
Fifth Third Bank
$20,000,000.00
4.000000000%
Sumitomo Mitsui Banking Corporation
$20,000,000.00
4.000000000%
Lloyds Bank PLC
$20,000,000.00
4.000000000%
The Bank of East Asia, Limited, New York Branch
$20,000,000.00
4.000000000%
Bank of the West
$17,500,000.00
3.500000000%
Intesa SanPaolo S.P.A., New York Branch
$17,500,000.00
3.500000000%
Regions Bank
$15,000,000.00
3.000000000%
Riyad Bank, Houston Agency
$15,000,000.00
3.000000000%
National Bank of Kuwait, S.A.K.
$15,000,000.00
3.000000000%
Hua Nan Commercial Bank, Ltd. New York Agency
$15,000,000.00
3.000000000%
The Standard Bank of South Africa Limited
$15,000,000.00
3.000000000%
First Commercial Bank, Ltd., New York Branch
$15,000,000.00
3.000000000%
SunTrust Bank
$12,500,000.00
2.500000000%
BNP Paribas
$10,000,000.00
2.000000000%
BOKF, NA DBA Bank of Texas
$10,000,000.00
2.000000000%
Citibank, N.A.
$10,000,000.00
2.000000000%
ING Bank N.V., Dublin Branch
$10,000,000.00
2.000000000%
Mizuho Bank, Ltd.
$10,000,000.00
2.000000000%





--------------------------------------------------------------------------------




Lender
Commitment
Applicable Percentage
DBS Bank Ltd.
$10,000,000.00
2.000000000%
Standard Chartered Bank
$10,000,000.00
2.000000000%
Unicredit Bank AG, New York Branch
$10,000,000.00
2.000000000%
The Bank of Nova Scotia
$10,000,000.00
2.000000000%
Arab Banking Corporation (B.S.C.)
$7,500,000.00
1.500000000%
Santander Bank, N.A.
$5,000,000.00
1.000000000%
NBAD Americas N.V.
$5,000,000.00
1.000000000%
The Northern Trust Company
$5,000,000.00
1.000000000%
Amegy Bank National Association
$5,000,000.00
1.000000000%
E.Sun Commercial Bank, Ltd., Los Angeles
$5,000,000.00
1.000000000%
Total
$500,000,000.00
100.000000000%











--------------------------------------------------------------------------------




SCHEDULE 5.07
LITIGATION
General—We have been and may from time to time be named as a defendant in legal
actions claiming damages in connection with engineering and construction
projects, technology licenses, other services we provide, and other matters.
These are typically claims that arise in the normal course of business,
including employment-related claims and contractual disputes or claims for
personal injury or property damage which occur in connection with services
performed relating to project or construction sites. Contractual disputes
normally involve claims relating to the timely completion of projects,
performance of equipment or technologies, design or other engineering services
or project construction services provided by us. We do not believe that any of
our pending contractual, employment-related personal injury or property damage
claims and disputes will have a material adverse effect on our future results of
operations, financial position or cash flow. See Note 15 for additional
discussion of claims associated with our projects.
Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products.
Over the past several decades and through March 31, 2015, we have been named a
defendant in lawsuits alleging exposure to asbestos involving approximately
5,700 plaintiffs and, of those claims, approximately 1,700 claims were pending
and 4,000 have been closed through dismissals or settlements. Over the past
several decades and through March 31, 2015, the claims alleging exposure to
asbestos that have been resolved have been dismissed or settled for an average
settlement amount of approximately two thousand dollars per claim. We review
each case on its own merits and make accruals based upon the probability of loss
and our estimates of the amount of liability and related expenses, if any. While
we have seen an increase in the number of recent filings, especially in one
specific venue, we do not believe that the increase or any unresolved asserted
claims will have a material adverse effect on our future results of operations,
financial position or cash flow, and at March 31, 2015 , we had approximately
$5.2 million accrued for liability and related expenses. With respect to
unasserted asbestos claims, we cannot identify a population of potential
claimants with sufficient certainty to determine the probability of a loss and
to make a reasonable estimate of liability, if any. While we continue to pursue
recovery for recognized and unrecognized contingent losses through insurance,
indemnification arrangements or other sources, we are unable to quantify the
amount, if any, that we may expect to recover because of the variability in
coverage amounts, limitations and deductibles, or the viability of carriers,
with respect to our insurance policies for the years in question.






--------------------------------------------------------------------------------




SCHEDULE 5.08
SUBSIDIARIES
See attached.










--------------------------------------------------------------------------------




Entity Name
Domestic Jurisdiction
Owner Name
Security Name
Balance
Percent Owned
850 PINE STREET INC.
Delaware
CB&I Tyler Company
Common Shares
1,000.000000
100.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
99.000000
99.000000
A & B Builders, Ltd. (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Matrix Management Services, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
Accelerated Remediation Company, A Portage Shaw LLC
New Mexico
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Aiton & Co Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
American Plastic Pipe and Supply, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Abdullah Ibrahim A.
Common Shares
30.000000
7.500000
Arabian CBI Ltd.
Saudi Arabia
Alfadl, Saleh Abdullah
Common Shares
70.000000
17.500000
Arabian CBI Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Chicago Bridge & Iron Company B.V.
Common Shares
300.000000
75.000000
Arabian CBI Tank Manufacturing Company Ltd.
Saudi Arabia
Commercial & Industrial Services Co. Ltd.
Common Shares
100.000000
25.000000
Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Arlington Avenue E Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Asia Pacific Supply Co.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000
Atlantic Contingency Constructors II, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors II, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Atlantic Contingency Constructors, LLC
Louisiana
AECOM Government Services, Inc.
Percentage Ownership Interest
40.000000
40.000000
Atlantic Contingency Constructors, LLC
Louisiana
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
Atlantis Contractors Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
100.000000
100.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
Babcock & Wilcox Technical Services Group, Inc.
Percentage Ownership Interest
70.000000
70.000000
Babcock & Wilcox Shaw Remediation LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
30.000000
30.000000
Bellefontaine Gas Producers, LLC
Delaware
DTE Biomass Energy, Inc.
Percentage Ownership Interest
50.000000
50.000000
Bellefontaine Gas Producers, LLC
Delaware
EMCON/OWT, Inc.
Percentage Ownership Interest
50.000000
50.000000
Benicia North Gateway II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Black & Veatch New York, LLP
Percentage Ownership Interest
34.800000
34.800000





--------------------------------------------------------------------------------




Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Dvirka and Bartilucci Consulting Engineers
Percentage Ownership Interest
32.600000
32.600000
Black & Veatch/Shaw/Dvirka and Bartilucci, a Joint Venture
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
32.600000
32.600000
Camden Road Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Cape Steel Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
CB&I (Nigeria) Limited
Nigeria
CB&I Europe B.V.
Common Shares
1.000000
0.000020
CB&I (Nigeria) Limited
Nigeria
Chicago Bridge & Iron Company B.V.
Common Shares
4,999,999.000000
99.999980
CB&I AREVA MOX Services, LLC
South Carolina
AREVA NC INC
Percentage Ownership Interest
30.000000
30.000000
CB&I AREVA MOX Services, LLC
South Carolina
CB&I Project Services Group, LLC
Percentage Ownership Interest
70.000000
70.000000
CB&I Brazil Holdings, Inc.
Louisiana
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Nederland B.V.
Common Shares
14,405.000000
10.000000
CB&I Cairo, L.L.C.
Egypt
CB&I Oil & Gas Europe B.V.
Common Shares
129,645.000000
90.000000
CB&I Clearfield, Inc.
Delaware
The Shaw Group Inc.
Common Shares
10,000,000.000000
100.000000
CB&I Coastal Planning & Engineering, Inc.
Florida
CB&I Government Solutions, Inc.
Common Shares
1,135,593.000000
100.000000
CB&I Coastal, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Cojafex B.V.
The Netherlands
The Shaw Group Inc.
Common Shares
4.000000
100.000000
CB&I Constructors Limited
United Kingdom
CB&I Holdings (UK) Limited
Common Shares
163,536.000000
100.000000
CB&I Contractors, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
100.000000
100.000000
CB&I E & I Investment Holdings, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I El Dorado, Inc.
Arkansas
The Shaw Group Inc.
Common Shares
520.000000
100.000000
CB&I Energy Services, LLC
Louisiana
CB&I Maintenance, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.
Shanghai
CB&I Europe B.V.
Capital Contributions
140,000.000000
100.000000
CB&I Environmental & Infrastructure Massachusetts, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental & Infrastructure, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
CB&I Environmental Liability Solutions, L.L.C.
Louisiana
CB&I E & I Investment Holdings, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Europe B.V.
The Netherlands
CB&I Power Company B.V.
Common Shares
40.000000
100.000000
CB&I Fabrication, LLC
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Federal Services LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Finance Company Limited
Dublin
Chicago Bridge & Iron Company B.V.
Common Shares
2.000000
100.000000
CB&I Global Operations International, Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Ordinary Shares
1.000000
100.000000
CB&I Global Operations US Pte. Ltd.
Singapore
CB&I Singapore Pte. Ltd.
Common Shares
9.000000
90.000000
CB&I Global Operations US Pte. Ltd.
Singapore
Chicago Bridge & Iron Company
Common Shares
1.000000
10.000000





--------------------------------------------------------------------------------




CB&I Global, L.L.C.
Delaware
Shaw Overseas (Far East) Ltd.
Percentage Ownership Interest
100.000000
100.000000
CB&I Government Solutions, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1,000,001.000000
100.000000
CB&I Holdings (UK) Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Ordinary
180,600,000.000000
60.670247
CB&I Holdings B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Registered Shares
1,800,000.000000
100.000000
CB&I HOUSTON 06 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 08 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 09 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 10 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 11 LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 12 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON 13 LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I HOUSTON LLC
Delaware
CB&I UK LIMITED
Percentage Ownership Interest
100.000000
100.000000
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron (Antilles) N. V.
Registered Capital
14,500.000000
96.666667
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Chicago Bridge & Iron Company B.V.
Registered Capital
500.000000
3.333333
CB&I Inc.
Texas
Chicago Bridge & Iron Company
Common Shares
1,000,000.000000
100.000000
CB&I India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
21,139,708.000000
98.969328
CB&I India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
220,150.000000
1.030672
CB&I International, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Korea Limited
Korea
CB&I Oil & Gas Europe B.V.
Ordinary Shares
50,000.000000
100.000000
CB&I Lake Charles, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Laurens, Inc.
South Carolina
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I London
London
CB&I Paddington Limited
Membership Units
1.000000
100.000000
CB&I Lummus Crest Ltd.
England
CB&I Nederland B.V.
Common Shares
1,000.000000
100.000000
CB&I Lummus Deutschland GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Dollars
50,000.000000
100.000000
CB&I Lummus GmbH
GERMANY
CB&I Oil & Gas Europe B.V.
Capitalization in DM
2,600,000.000000
100.000000
CB&I Lummus Ltda.
Brazil
Lummus International Corporation
Capitalization in Rs
2.000000
0.000003
CB&I Lummus Ltda.
Brazil
Lummus Technology Inc.
Capitalization in Rs
59,300,417.000000
99.999997
CB&I Maintenance, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
10,000.000000
100.000000
CB&I Malta Limited
Malta
CB&I Nederland B.V.
Common Shares
1.000000
0.001000
CB&I Malta Limited
Malta
CB&I Oil & Gas Europe B.V.
Common Shares
99,999.000000
99.999000
CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Holdings, L.L.C.
Percentage Ownership Interest
1.000000
1.000000





--------------------------------------------------------------------------------




CB&I Matamoros, S. de R. L. de C.V.
Matamoros, Tamauilipas - Mexico
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
CB&I Mauritius
Mauritius
CB&I Oil & Gas Europe B.V.
Common Shares
10.000000
100.000000
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
CB&I Coastal Planning & Engineering, Inc.
Quota
2,048,827.000000
42.714588
CB&I Meio Ambiente e Infraestructura LTDA.
Brazil
Shaw GBB, LLC
Quota
2,747,724.000000
57.285412
CB&I Middle East Holding, Inc.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
CB&I Mozambique Limitada
Mozambique
CB&I Mauritius
Capitalization in MT
15,468,700.000000
99.000314
CB&I Mozambique Limitada
Mozambique
CBI Constructors FZE
Capitalization in MT
156,200.000000
0.999686
CB&I Nederland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
54,454.000000
100.000000
CB&I North Carolina, Inc.
North Carolina
CB&I Stone & Webster, Inc.
Common Shares
330.000000
100.000000
CB&I Nuclear Technology Solutions, L.L.C.
Delaware
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
CB&I Offshore Services, Inc.
Louisiana
CB&I Energy Services, LLC
Common Shares
1,500.000000
100.000000
CB&I Oil & Gas Europe B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
225.000000
100.000000
CB&I Paddington Limited
London
CB&I Tyler Company
Common Shares
3,589,077.000000
100.000000
CB&I Power Company B.V.
The Netherlands
Chicago Bridge & Iron Company B.V.
Common Shares
42,889,195.000000
100.000000
CB&I Power International, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
CB&I Power Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
CB&I Power, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Project Services Group, LLC
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
CB&I Rio Grande Holdings, L.L.C.
Louisiana
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
Louisiana
Shaw Power Services, LLC
Percentage Ownership Interest
100.000000
100.000000
CB&I Rusland B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
18,000.000000
100.000000
CB&I s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
100.000000
CB&I Singapore Pte. Ltd.
Singapore
CB&I Oil & Gas Europe B.V.
Capitalization in SGD
527,802.000000
100.000000
CB&I Stone & Webster Asia, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Construction, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster International, Inc.
Delaware
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Massachusetts, Inc.
Massachusetts
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster Michigan, Inc.
Michigan
CB&I Stone & Webster, Inc.
Common Shares
1,000.000000
100.000000
CB&I Stone & Webster, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
CB&I Federal Services LLC
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Donovan, Tom
Percentage Ownership Interest
33.330000
33.330000
CB&I Sustainable Design Solutions of Illinois, LLC
Illinois
Peirce, Kevin
Percentage Ownership Interest
33.330000
33.330000
CB&I Technology Ventures, Inc.
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000





--------------------------------------------------------------------------------




CB&I Tyler Company
Delaware
CB&I WOODLANDS LLC
Preferred Shares
10.000000
100.000000
CB&I Tyler Company
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
CB&I UK LIMITED
London
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.000001
CB&I UK LIMITED
London
Chicago Bridge & Iron Company B.V.
Ordinary
155,600,000.000000
100.000000
CB&I Walker LA, L.L.C.
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
CB&I WOODLANDS LLC
Delaware
CB&I Tyler Company
Percentage Ownership Interest
100.000000
100.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
60.000000
60.000000
CB&I/EBS JV, A JOINT VENTURE
Unknown
Environmental Building Strategies, LLC ("EBS")
Percentage Ownership Interest
40.000000
40.000000
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Datuk Abdullah
Common Shares
421,000.000000
25.149343
CBI (Malaysia) Sdn. Bhd.
Malaysia
Bin Ali, Haji Sulaiman
Common Shares
140,000.000000
8.363202
CBI (Malaysia) Sdn. Bhd.
Malaysia
Chicago Bridge & Iron Company B.V.
Common Shares
1,065,000.000000
63.620072
CBI (Malaysia) Sdn. Bhd.
Malaysia
Nee, James Lee Key
Common Shares
30,000.000000
1.792115
CBI (Philippines) Inc.
Philippines
Badong, Orlando B.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Bennett, Peter K.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Chicago Bridge & Iron Company B.V.
Common Shares
1,199,993.000000
99.999417
CBI (Philippines) Inc.
Philippines
Dizon, Rommel N.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Loft, Geoffrey Ronald
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Santos, Leonila M.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Uy, Romulo J.
Common Shares
1.000000
0.000083
CBI (Philippines) Inc.
Philippines
Willard, Douglas Arthur
Common Shares
1.000000
0.000083
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT I, LLC
Common Shares
499,998.000000
49.999800
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT II, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT III, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
CBIT IV, LLC
Common Shares
1.000000
0.000100
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Chicago Bridge & Iron Company B.V.
Common Shares
499,998.000000
49.999800
CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Han, Pin-Chung
Common Shares
1.000000
0.000100
CBI Americas Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
CBI Aruba N.V.
ARUBA
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000
CBI Bahamas Limited
Bahamas
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
5,000.000000
100.000000
CBI Caribe, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
2,128.000000
60.800000
CBI Colombiana S.A.
Cartagena
Calcedo, Jaime Eduardo Trujillo
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
Carvajal, Martha Tatiana Garces
Common Shares
0.001000
0.000000
CBI Colombiana S.A.
Cartagena
CBI Bahamas Limited
Common Shares
8,499,349.000000
5.000008
CBI Colombiana S.A.
Cartagena
Chicago Bridge & Iron Company B.V.
Common Shares
161,487,351.997000
94.999992
CBI Colombiana S.A.
Cartagena
Montgomery, Clare
Common Shares
0.001000
0.000000





--------------------------------------------------------------------------------




CBI Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
5,310.000000
100.000000
CBI Constructors (PNG) Pty. Limited
Papua New Guinea
CBI Constructors Pty. Ltd.
Common Shares
100,000.000000
100.000000
CBI Constructors FZE
Dubai
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Constructors Pty. Ltd.
New South Wales
Chicago Bridge & Iron Company B.V.
Common Shares
302,623.000000
100.000000
CBI Constructors S.A. (Proprietary) Limited
South Africa
Chicago Bridge & Iron Company B.V.
Common Shares
263,000.000000
100.000000
CBI Costa Rica, S.A.
Costa Rica
CB&I Power Company B.V.
Common Shares
1.000000
0.050000
CBI Costa Rica, S.A.
Costa Rica
Chicago Bridge & Iron Company B.V.
Common Shares
1,999.000000
99.950000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Caribe, Ltd.
Common Shares
1.000000
0.100000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
CBI Company Ltd.
Common Shares
998.000000
99.800000
CBI de Nicaragua, Sociedad Anónima
Nicaragua
Chicago Bridge & Iron Company
Common Shares
1.000000
0.100000
CBI de Venezuela, C. A.
Venezuela
Chicago Bridge & Iron Company
Common Shares
25,050.000000
1.000000
CBI Dominicana, SRL
Dominican Republic
Browning, Walter G.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Canals, Cesar E.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Chicago Bridge & Iron Company B.V.
Ordinary Shares
6,894.000000
99.913043
CBI Dominicana, SRL
Dominican Republic
Lopez, Sergio
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Novak, Timothy
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Rector, Ronald B.
Ordinary Shares
1.000000
0.014493
CBI Dominicana, SRL
Dominican Republic
Schmidt, Kenneth L.
Ordinary Shares
1.000000
0.014493
CBI Eastern Anstalt
Vaduz, Liechtenstein
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
100.000000
CBI Jamaica Limited
JAMAICA
Chicago Bridge & Iron Company B.V.
Common Shares
5,000.000000
100.000000
CBI Luxembourg S.a.r.l.
Luxembourg
Chicago Bridge & Iron Company B.V.
Common Shares
800.000000
100.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron (Antilles) N. V.
Class A Common Shares
10.000000
1.000000
CBI Montajes de Chile Limitada
Chile
Chicago Bridge & Iron Company B.V.
Class A Common Shares
990.000000
99.000000
CBI Panama, S.A.
Panama
Chicago Bridge & Iron Company B.V.
Common Shares
1,000.000000
100.000000
CBI Peruana SAC
Peru
Chicago Bridge & Iron Company B.V.
Common Shares
144,680,806.000000
99.999999
CBI Peruana SAC
Peru
Rano, Peter Robert
Common Shares
1.000000
0.000001
CBI Services, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
11,000.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares
22,202.000000
100.000000
CBI Services, Inc.
Delaware
Horton CBI, Limited
Preferred Shares Series B
8,000.000000
100.000000
CBI Venezolana, S. A.
Venezuela
Chicago Bridge & Iron Company B.V.
Common Shares
25,524,836.000000
100.000000
CBIT I, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT I, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT I, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT II, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT II, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT II, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000





--------------------------------------------------------------------------------




CBIT III, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT III, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT III, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CBIT IV, LLC
Delaware
Chicago Bridge & Iron Company B.V.
Percentage Ownership Interest
49.000000
49.000000
CBIT IV, LLC
Delaware
Lopez, Sergio
Percentage Ownership Interest
26.000000
26.000000
CBIT IV, LLC
Delaware
Reyes, Luciano
Percentage Ownership Interest
25.000000
25.000000
CCS Netherlands B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Chiyoda Corporation
Common Shares
100,000.000000
33.333333
CCS Netherlands B.V.
The Netherlands
Saipem International N.V.
Common Shares
100,000.000000
33.333333
CDTECH International, LLC
Delaware
Catalytic Distillation Technologies
Common Shares
1,000.000000
100.000000
CELS Administrative Services, L.L.C.
Missouri
CB&I Environmental Liability Solutions, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Central Trading Company, Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chemical Research & Licensing, LLC
Texas
Lummus Technology Inc.
Membership Units
1.000000
100.000000
Chevron Lummus Global L.L.C.
Delaware
CB&I Technology Ventures, Inc.
Percentage Ownership Interest
50.000000
50.000000
Chicago Bridge & Iron (Antilles) N. V.
Curacao
Chicago Bridge & Iron Company B.V.
Common Shares
6,000.000000
100.000000
Chicago Bridge & Iron Company
Delaware
CB&I Holdings B.V.
Common Shares
100.000000
100.000000
Chicago Bridge & Iron Company
Illinois
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Al Bussaidy, Sayyid Slaem Musallam Ali
Common Shares
45,000.000000
30.000000
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Chicago Bridge & Iron Company B.V.
Common Shares
105,000.000000
70.000000
Chicago Bridge & Iron Company (Delaware)
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Chicago Bridge & Iron Company B.V.
Common Shares
1,600.000000
80.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Marco, Basil
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Nassar, Mike
Common Shares
200.000000
10.000000
Chicago Bridge & Iron Company B.V.
The Netherlands
Lealand Finance Company B.V.
Common Shares
50.000000
100.000000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
1.000000
0.100000
Chicago Bridge de México, S.A. de C.V.
Mexico
Chicago Bridge & Iron Company B.V.
Common Shares
999.000000
99.900000
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Europe B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
CB&I Power Company B.V.
Ordinary Shares
1.000000
2.857143
Chicago Bridge Servicios Petroleros S.A.
Bolivia
Chicago Bridge & Iron Company B.V.
Ordinary Shares
33.000000
94.285714





--------------------------------------------------------------------------------




Chicago Bridge Uruguay S.A.
Uruguay
Chicago Bridge & Iron Company B.V.
Common Shares
262,500.000000
100.000000
CLG Technical Services LLC
Delaware
Chevron Lummus Global L.L.C.
Common Shares
10.000000
100.000000
Coastal Estuary Services, L.L.C.
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
50.100000
50.100000
Coastal Estuary Services, L.L.C.
Louisiana
CH2M Hill, Inc.
Percentage Ownership Interest
49.900000
49.900000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Jarrett, James
Common Shares
240.000000
24.000000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Roberts, Robert A.
Common Shares
250.000000
25.000000
Coastal Planning & Engineering of North Carolina, Inc.
North Carolina
Thomson, Gordon
Common Shares
250.000000
25.000000
Coastal Planning & Engineering of NY, P.C.
New York
Campbell, Thomas
Common Shares
100.000000
50.000000
Coastal Planning & Engineering of NY, P.C.
New York
Pierro, Thomas P
Common Shares
100.000000
50.000000
Constructora C.B.I. Limitada
Chile
CBI Company Ltd.
Common Shares
202,950.000000
99.000000
Constructora C.B.I. Limitada
Chile
Chicago Bridge & Iron Company
Common Shares
2,050.000000
1.000000
Constructors International, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Convey All Bulk, L.L.C.
Alabama
Cowles, Murphy, Glover & Associates, LLP
Percentage Ownership Interest
50.000000
50.000000
Convey All Bulk, L.L.C.
Alabama
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
CSA Trading Company Ltd.
Delaware
Chicago Bridge & Iron Company
Common Shares
10,000.000000
100.000000
Disaster Response Solutions, L.L.C.
Delaware
Black & Veatch Special Projects Inc.
Percentage Ownership Interest
25.000000
25.000000
Disaster Response Solutions, L.L.C.
Delaware
Kellogg Brown & Root Services, Inc.
Percentage Ownership Interest
19.500000
19.500000
Disaster Response Solutions, L.L.C.
Delaware
Michael Baker Jr., Inc.
Percentage Ownership Interest
25.500000
25.500000
Disaster Response Solutions, L.L.C.
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
30.000000
30.000000
EDS Equipment Company, LLC
Delaware
Shaw Transmission & Distribution Services, Inc.
Percentage Ownership Interest
100.000000
100.000000
EMCON/OWT, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
100.000000
100.000000
Emergency Response Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Emergency Response Services, LLC
Delaware
URS Group, Inc.
Percentage Ownership Interest
50.000000
50.000000
Environmental Solutions (Cayman) Ltd.
Cayman Islands
Environmental Solutions Holding Ltd.
Common Shares
100.000000
100.000000
Environmental Solutions Holding Ltd.
Cayman Islands
Shaw Home Louisiana, Inc.
Common Shares
100.000000
100.000000
Environmental Solutions Ltd.
Cayman Islands
Environmental Solutions (Cayman) Ltd.
Common Shares
100.000000
100.000000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Environmental Solutions Ltd.
Percentage Ownership Interest
99.875000
99.875000
Environmental Solutions of Ecuador S.A. Envisolutec
Ecuador
Giroux, Larry
Percentage Ownership Interest
0.125000
0.125000





--------------------------------------------------------------------------------




ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
CB&I Brazil Holdings, Inc.
Percentage Ownership Interest
50.000000
50.000000
ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda.
Brazil
Empresa Brasileira de Solda Electrica S.A.
Percentage Ownership Interest
50.000000
50.000000
Federal Services International, Inc.
Louisiana
CB&I Federal Services LLC
Common Shares
1,000.000000
100.000000
Fibre Making Processes, Inc.
Illinois
Chicago Bridge & Iron Company
Common Shares
750.000000
100.000000
Field Services, LLC
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Findlay Inn Limited Partnership
Unknown
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
GFM Real Estate LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
GHG Solutions, LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Great Southwest Parkway Venture, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
HAKS Stone & Webster Joint Venture
Unknown
Haks Engineers, Architects and Land Surveyors, PC
Percentage Ownership Interest
50.000000
50.000000
HAKS Stone & Webster Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
50.000000
50.000000
HBI Holdings, LLC
Delaware
Howe-Baker International Management, LLC
Percentage Ownership Interest
100.000000
100.000000
High Desert Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
60.000000
60.000000
High Desert Support Services, LLC
Delaware
ITT Systems Corporation
Percentage Ownership Interest
40.000000
40.000000
Highland Trading Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
HNTB Corporation
Percentage Ownership Interest
50.000000
50.000000
HNTB-CPE, A Joint Venture, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Holding Manufacturas Shaw South America, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
50.000000
50.000000
Horton CBI, Limited
Alberta
Chasin, Phil
Common Shares
1.000000
0.001539
Horton CBI, Limited
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
64,965.000000
99.978455
Horton CBI, Limited
Alberta
Inman, William
Common Shares
13.000000
0.020006
Howe-Baker Eastern Limited
United Kingdom
Chicago Bridge & Iron Company B.V.
Common Shares
1.000000
100.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.000000
99.000000
Howe-Baker Engineers, Ltd.
Texas
Howe-Baker Management, L.L.C.
Percentage Ownership Interest
1.000000
1.000000
Howe-Baker Holdings, L.L.C.
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker International Management, LLC
Delaware
Howe-Baker International, L.L.C.
Percentage Ownership Interest
100.000000
100.000000





--------------------------------------------------------------------------------




Howe-Baker International, L.L.C.
Delaware
CB&I Inc.
Percentage Ownership Interest
100.000000
100.000000
Howe-Baker Management, L.L.C.
Delaware
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Hua Lu Engineering Co., Ltd.
China
Lummus Technology Inc.
Membership Units
50.000000
50.000000
Hua Lu Engineering Co., Ltd.
China
SINOPEC (China Petrochemical International Company)
Membership Units
50.000000
50.000000
Integrated Site Solutions, L.L.C.
Michigan
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Consultants, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
International Process Supply Company, Ltd
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
50,000.000000
100.000000
IOP Services
England
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Jenny Engineering Corporation
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
Stone & Webster Engineering New York, P.C.
Percentage Ownership Interest
33.330000
33.330000
Jenny/Stone & Webster/URS, Joint Venture
Unknown
URS Corporation – New York
Percentage Ownership Interest
33.330000
33.330000
Jernee Mill Road, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Kato Road II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
KB Home/Shaw Louisiana LLC
Delaware
KB Home New Orleans, Inc.
Percentage Ownership Interest
50.000000
50.000000
KB Home/Shaw Louisiana LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
KBR-CFS Logistic Services, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
50.000000
50.000000
Kings Bay Support Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
65.000000
65.000000
Kings Bay Support Services, LLC
Delaware
CSC Applied Technologies LLC
Percentage Ownership Interest
35.000000
35.000000
KIP I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
LandBank Properties, L.L.C.
Louisiana
The LandBank Group, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lealand Finance Company B.V.
The Netherlands
Chicago Bridge & Iron Company N.V.
Common Shares
40.000000
100.000000
LFG Specialties, L.L.C.
Louisiana
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Lone Star Risk Corporation
Texas
Chicago Bridge & Iron Company
Common Shares
250,000.000000
100.000000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Alawi Mahmood
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
Alireza, Yousuf
Common Shares
735.000000
2.100000
Lummus Alireza Ltd Co
Saudi Arabia
CB&I Nederland B.V.
Common Shares
33,530.000000
95.800000
Lummus Consultants International Limited
England & Wales
Shaw Group UK Holdings
Common Shares
1.000000
100.000000
Lummus Consultants International, Inc.
Louisiana
CB&I Stone & Webster, Inc.
Common Shares
1.000000
100.000000





--------------------------------------------------------------------------------




Lummus Gasification Services Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus Gasification Technology Licensing Company
Delaware
Lummus Technology Inc.
Common Shares
1,000.000000
100.000000
Lummus International Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Novolen Technology GmbH
GERMANY
CB&I Lummus GmbH
Capitalization in Euros
25,000.000000
100.000000
Lummus Overseas Corporation
Delaware
Lummus Technology Inc.
Common Shares
100.000000
100.000000
Lummus Technology B.V.
The Netherlands
Lummus Technology Inc.
Common Shares
200.000000
100.000000
Lummus Technology Heat Transfer B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
4,538.000000
100.000000
Lummus Technology Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
61,160.000000
100.000000
Lutech Resources Australia Pty Ltd
W. Australia
Chicago Bridge & Iron Company B.V.
Ordinary
1.000000
100.000000
Lutech Resources B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
180.000000
100.000000
Lutech Resources Canada Ltd.
Alberta
Chicago Bridge & Iron Company B.V.
Common Shares
100.000000
100.000000
Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Nederland B.V.
Percentage Ownership Interest
10.000000
10.000000
Lutech Resources Czech Republic s.r.o.
Czech Republic
CB&I Oil & Gas Europe B.V.
Percentage Ownership Interest
90.000000
90.000000
Lutech Resources Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
1,000.000000
100.000000
Lutech Resources India Private Limited
India
CB&I Oil & Gas Europe B.V.
Registered Shares
402,143.000000
98.992214
Lutech Resources India Private Limited
India
Chicago Bridge & Iron Company B.V.
Registered Shares
4,094.000000
1.007786
Lutech Resources Limited
London
CB&I Oil & Gas Europe B.V.
Common Shares
1,000.000000
100.000000
Manufacturas Shaw South America, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker Holdings, L.L.C.
Percentage Ownership Interest
99.900000
99.900000
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Howe-Baker International Management, LLC
Percentage Ownership Interest
0.100000
0.100000
Matrix Management Services, L.L.C.
Delaware
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Percentage Ownership Interest
100.000000
100.000000
Millstone River Wetland Services, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Mississippi Space Services
Unknown
CB&I Federal Services LLC
Percentage Ownership Interest
45.000000
45.000000
Mississippi Space Services
Unknown
Computer Sciences Corporation
Percentage Ownership Interest
55.000000
55.000000
NET Power, LLC
Delaware
Lummus Technology Inc.
Percentage Ownership Interest
50.000000
50.000000
NET Power, LLC
Delaware
NET Power Holdings, LLC
Percentage Ownership Interest
50.000000
50.000000
Netherlands Operating Company B.V.
The Netherlands
CB&I Oil & Gas Europe B.V.
Common Shares
182.000000
100.000000
Northeast Plaza Venture I, LLC
Delaware
17th Street Associates, LLC
Percentage Ownership Interest
50.000000
50.000000





--------------------------------------------------------------------------------




Northeast Plaza Venture I, LLC
Delaware
LandBank Properties, L.L.C.
Percentage Ownership Interest
50.000000
50.000000
Norwood Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Nuclear Energy Holdings, L.L.C.
Delaware
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Oasis Supply Company Anstalt
Vaduz, Liechtenstein
CBI Eastern Anstalt
Common Shares
1.000000
100.000000
Oasis Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron Company
Common Shares
2.000000
100.000000
Oceanic Contractors, Inc.
Delaware
Chicago Bridge & Iron Company
Common Shares
45,720.000000
100.000000
OOO Lummus Technology
Moscow
CB&I Oil & Gas Europe B.V.
Common Shares
1.000000
100.000000
Otay Mesa Ventures II, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Oxford Metal Supply Limited
United Kingdom
CB&I Constructors Limited
Common Shares
99.000000
99.000000
P.T. Chicago Bridge & Iron
Indonesia
Chicago Bridge & Iron Company B.V.
Common Shares
1,656.000000
100.000000
Pacific Contingency Services, LLC
Delaware
AECOM Government Services, Inc.
Percentage Ownership Interest
60.000000
60.000000
Pacific Contingency Services, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
40.000000
40.000000
Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Pacific Support Group LLC
Hawaii
All Star Services Corporation
Percentage Ownership Interest
25.000000
25.000000
Pacific Support Group LLC
Hawaii
Shaw California, L.L.C.
Percentage Ownership Interest
75.000000
75.000000
Paducah Remediation Services, LLC
Kentucky
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
Paducah Remediation Services, LLC
Kentucky
Portage, Inc.
Percentage Ownership Interest
51.000000
51.000000
Pike Properties II, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Pipework Engineering and Developments Limited
England & Wales
Shaw Group UK Holdings
Common Shares
10,000.000000
100.000000
Plattsburg Venture, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Prospect Industries (Holdings) Inc.
Delaware
Shaw Power Services, LLC
Common Shares
341.000000
100.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
CB&I Stone & Webster Asia, Inc.
Common Shares
30.000000
75.000000
PT Stone & Webster Indonesia
Jakarta-Indonesia
Yunawati PT
Common Shares
10.000000
25.000000
Raritan Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Ridge Top Ranch, LLC
Delaware
Benicia North Gateway II, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
S C Woods, L.L.C.
Delaware
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Alaska, Inc.
Alaska
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
Shaw Alloy Piping Products, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw APP Tubeline, L.L.C.
New Jersey
Shaw Alloy Piping Products, LLC
Percentage Ownership Interest
100.000000
100.000000





--------------------------------------------------------------------------------




Shaw Arabia Co. Ltd.
Saudi Arabia
Pan Environmental Services Co. Ltd.
Percentage Ownership Interest
55.000000
55.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Projects International Equities, L.L.C.
Percentage Ownership Interest
5.000000
5.000000
Shaw Arabia Co. Ltd.
Saudi Arabia
Shaw E & I International Ltd.
Percentage Ownership Interest
40.000000
40.000000
Shaw Asia Company, Limited
Thailand
CB&I International, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw Asia Company, Limited
Thailand
Other Owners
Percentage Ownership Interest
50.000000
50.000000
Shaw Beale Housing, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Beneco, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw California, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Capital, LLC
Louisiana
Shaw Home Louisiana, Inc.
Membership Units
1,000.000000
100.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Al-Khudairy Group
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Kharafi National
Percentage Ownership Interest
17.000000
17.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
NESMA
Percentage Ownership Interest
6.000000
6.000000
Shaw CENTCOM Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw Chile Servicios Limitada
Chile
GHG Solutions, LLC
Percentage Ownership Interest
99.830000
99.830000
Shaw Chile Servicios Limitada
Chile
Shaw GBB, LLC
Percentage Ownership Interest
0.170000
0.170000
Shaw Connex, Inc.
Delaware
Prospect Industries (Holdings) Inc.
Common Shares
1,000.000000
100.000000
Shaw Constructors Two, LLC
Louisiana
CB&I Contractors, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Dunn Limited
England & Wales
Shaw Group UK Holdings
Common Shares
2.000000
100.000000
Shaw E & I International Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
50,000.000000
100.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Al Khatri, Ghalib Salem Humaid D.
Common Shares
51.000000
51.000000
Shaw Emirates Pipes Manufacturing Limited Liability Company
United Arab Emirates
Shaw SKE&C Middle East Ltd.
Common Shares
49.000000
49.000000
Shaw Energy Services, Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Mayila, Agnes
Common Shares
26.000000
26.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Sparrow, Howard
Common Shares
50.000000
50.000000
Shaw Engineering of North Carolina, P.C.
North Carolina
Stempkowski, Tony
Common Shares
24.000000
24.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Burd, Peter
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Doton, Gerald R.
Common Shares
750.000000
25.000000





--------------------------------------------------------------------------------




Shaw Environmental & Infrastructure Engineering of New York, P.C.
New York
Pierro, Thomas P
Common Shares
750.000000
25.000000
Shaw Environmental & Infrastructure International, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Environmental International, Inc.
Louisiana
CB&I Environmental & Infrastructure, Inc.
Common Shares
1,000.000000
100.000000
Shaw Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Facilities, Inc.
Louisiana
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw Far East Services, LLC
Louisiana
S C Woods, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB International, LLC
Alabama
Shaw GBB, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw GBB Maintenance, Inc.
Alabama
CB&I Government Solutions, Inc.
Common Shares
1,000.000000
100.000000
Shaw GBB, LLC
Alabama
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Global Services, LLC
Louisiana
Shaw Far East Services, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Group UK Holdings
England & Wales
CB&I Global, L.L.C.
Common Shares
8,850,002.000000
100.000000
Shaw Group UK Limited
England & Wales
Shaw Group UK Holdings
Common Shares
5,350,002.000000
100.000000
Shaw GRP of California
California
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Heat Treating Service, C.A.
Venezuela
Gomez, Jaime
Percentage Ownership Interest
0.100000
0.100000
Shaw Heat Treating Service, C.A.
Venezuela
Manufacturas Shaw South America, C.A.
Percentage Ownership Interest
99.900000
99.900000
Shaw Home Louisiana, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Intellectual Property Holdings, LLC
Louisiana
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw International Management Services Two, Inc.
Louisiana
CB&I International, Inc.
Common Shares
1,000.000000
100.000000
Shaw International, Ltd.
Cayman Islands
CB&I International, Inc.
Ordinary Shares
1,000.000000
100.000000
Shaw JV Holdings, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Kuwait, W.L.L.
Kuwait
Harbor Equity Partners Company LLC
Common Shares
25.000000
5.000000
Shaw Kuwait, W.L.L.
Kuwait
Shaw E & I International Ltd.
Common Shares
200.000000
40.000000
Shaw Kuwait, W.L.L.
Kuwait
Wazzan Environmental Services Company
Common Shares
275.000000
55.000000
Shaw Lancas, C.A.
Venezuela
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Liquid Solutions LLC
Louisiana
CB&I Government Solutions, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Managed Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Management Services One, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Morgan City Terminal, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Abdulla Ahmed Nass Contracting Company, W.L.L.
Percentage Ownership Interest
51.000000
51.000000
Shaw Nass Middle East, W.L.L.
South Alba - Baharain
Shaw Overseas (Middle East) Ltd.
Percentage Ownership Interest
49.000000
49.000000





--------------------------------------------------------------------------------




Shaw NC Company, Inc.
North Carolina
Shaw Transmission & Distribution Services, Inc.
Common Shares
100.000000
100.000000
Shaw Nuclear Energy Holdings (UK), Inc.
Louisiana
Shaw Transmission & Distribution Services, Inc.
Common Shares
1,000.000000
100.000000
Shaw Nuclear Services, Inc.
Louisiana
CB&I Power, Inc.
Common Shares
1,000.000000
100.000000
Shaw Overseas (Far East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Overseas (Middle East) Ltd.
Cayman Islands
CB&I International, Inc.
Common Shares
100.000000
100.000000
Shaw Pacific Pte. Ltd.
Singapore
CB&I International, Inc.
Common Shares
1.000000
100.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
CB&I Power Limited
Percentage Ownership Interest
10.000000
10.000000
Shaw Power Arabia (A Limited Liability Company)
Saudi Arabia
Shaw Group UK Holdings
Percentage Ownership Interest
90.000000
90.000000
Shaw Power Delivery Systems, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Power Services Group, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Services, LLC
Louisiana
CB&I Fabrication, LLC
Percentage Ownership Interest
100.000000
100.000000
Shaw Power Technologies, Inc.
Louisiana
Lummus Consultants International, Inc.
Common Shares
1,000.000000
100.000000
Shaw Process Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Property Holdings, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Remediation Services, L.L.C.
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Services, L.L.C.
Louisiana
The Shaw Group Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw SKE&C Middle East Ltd.
Cayman Islands
CB&I Middle East Holding, Inc.
Common Shares
26,499.000000
52.999060
Shaw SKE&C Middle East Ltd.
Cayman Islands
Shaw Nass Middle East, W.L.L.
Common Shares
3,000.000000
6.000120
Shaw SKE&C Middle East Ltd.
Cayman Islands
SK Engineering & Construction Co. Ltd.
Common Shares
20,500.000000
41.000820
Shaw SSS Fabricators, Inc.
Louisiana
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Shaw International, Ltd.
Common Shares
1,600.000000
80.000000
Shaw Stone & Webster Arabia Co., Ltd.
Saudi Arabia
Z Holding Company (or Z Holding Ltd.)
Common Shares
400.000000
20.000000
Shaw Stone & Webster International, LLC
Louisiana
CB&I International, Inc.
Percentage Ownership Interest
100.000000
100.000000
Shaw Transmission & Distribution Services International, Inc.
Delaware
Shaw Transmission & Distribution Services, Inc.
Common Shares
1.000000
100.000000
Shaw Transmission & Distribution Services, Inc.
Louisiana
Shaw Power Delivery Systems, Inc.
Common Shares
1,000.000000
100.000000
Shaw Tulsa Fabricators, Inc.
Oklahoma
The Shaw Group Inc.
Common Shares
1,000.000000
100.000000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Baker Engineering NY, Inc.
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Gannett Fleming Engineers and Architects, PC
Percentage Ownership Interest
32.600000
32.600000
Shaw/Baker/Ganett Fleming J.V.
Unknown
Shaw Environmental & Infrastructure Engineering of New York, P.C.
Percentage Ownership Interest
34.800000
34.800000
SHAW-AIM, JV
Unknown
AIM Partners, PLC
Percentage Ownership Interest
50.000000
50.000000





--------------------------------------------------------------------------------




SHAW-AIM, JV
Unknown
CB&I Environmental & Infrastructure, Inc.
Percentage Ownership Interest
50.000000
50.000000
Shaw-Versar, LLC
Delaware
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
60.000000
60.000000
Shaw-Versar, LLC
Delaware
Versar, Inc.
Percentage Ownership Interest
40.000000
40.000000
So-Glen Gas Co., LLC
Ohio
EMCON/OWT, Inc.
Percentage Ownership Interest
100.000000
100.000000
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Chicago Bridge & Iron (Antilles) N. V.
Common Shares
2.000000
100.000000
Space Coast Launch Services LLC
Nevada
CB&I Federal Services LLC
Percentage Ownership Interest
35.000000
35.000000
Space Coast Launch Services LLC
Nevada
CSC Applied Technologies LLC
Percentage Ownership Interest
65.000000
65.000000
Space Gateway Support LLC
Delaware
Northrop Grumman Technical Services, Inc.
Percentage Ownership Interest
54.000000
54.000000
Space Gateway Support LLC
Delaware
The IT Group, Inc.
Percentage Ownership Interest
23.000000
23.000000
Space Gateway Support LLC
Delaware
Wackenhut Services, Incorporated
Percentage Ownership Interest
23.000000
23.000000
Stone & Webster Construction Services, L.L.C.
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Construction Two, LLC
Louisiana
CB&I Stone & Webster Construction, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
CB&I Power International, Inc.
Common Shares
73,497.000000
48.998000
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chinitz, Leonard A.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Chungsiriwat, Siriwan
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Gill, Richard F.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Graphia, Gary P.
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Jakkuprasart, Pongsan
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Sathienrapabayut, Rungtip
Common Shares
1.000000
0.000667
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Simma, Vitoon
Common Shares
2.000000
0.001333
Stone & Webster Engineering (Thailand) Ltd.
Bangkok Metropolis, Thailand
Tong Saam Limited
Common Shares
76,494.000000
50.996000
Stone & Webster Services, L.L.C.
Louisiana
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
100.000000
100.000000
Stone & Webster/Fluor Daniel JV
Unknown
CB&I Stone & Webster, Inc.
Percentage Ownership Interest
50.000000
50.000000
Stone & Webster/Fluor Daniel JV
Unknown
Fluor Corporation
Percentage Ownership Interest
50.000000
50.000000
TerraVista Lakes, LLC
Texas
Aylesbury, Ltd.
Percentage Ownership Interest
33.330000
33.330000





--------------------------------------------------------------------------------




TerraVista Lakes, LLC
Texas
LandBank Properties, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
TerraVista Lakes, LLC
Texas
Meritage Homes of Texas Joint Venture Holding Company, L.L.C.
Percentage Ownership Interest
33.330000
33.330000
The LandBank Group, Inc.
Louisiana
Shaw Home Louisiana, Inc.
Common Shares
1,000.000000
100.000000
The NASCENT Group, JV
Unknown
Native American Services Corporation
Percentage Ownership Interest
51.000000
51.000000
The NASCENT Group, JV
Unknown
Shaw Beneco, Inc.
Percentage Ownership Interest
49.000000
49.000000
The Shaw Group Inc.
Louisiana
Chicago Bridge & Iron Company
Common Shares
84,961,999.000000
100.000000
The Shaw Group UK 1997 Pension Scheme Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK 2001 Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
2.000000
100.000000
The Shaw Group UK Pension Plan Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
TIYA Group, LLC
Louisiana
Keta Group, L.L.C.
Percentage Ownership Interest
51.000000
51.000000
TIYA Group, LLC
Louisiana
Shaw Home Louisiana, Inc.
Percentage Ownership Interest
49.000000
49.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
46.500000
3.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
National Atomic Company Kazatomprom CJSC
Common Shares
155.000000
10.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
Nuclear Energy Holdings, L.L.C.
Common Shares
310.000000
20.000000
Toshiba Nuclear Energy Holdings (UK) Limited
England
TSB Nuclear Energy Investment US Inc.
Common Shares
1,038.500000
67.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
IHI Corporation (f/k/a Ishikawajima-Harima Heavy Industries Co., Ltd.)
Common Shares
132.000000
3.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
National Atomic Company Kazatomprom CJSC
Common Shares
440.000000
10.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
Nuclear Energy Holdings, L.L.C.
Common Shares
880.000000
20.000000
Toshiba Nuclear Energy Holdings (US) Inc.
Delaware
TSB Nuclear Energy Investment US Inc.
Common Shares
2,948.000000
67.000000
TVL Lender II, Inc.
Delaware
The Shaw Group Inc.
Common Shares
99.000000
100.000000
VS2, LLC
Delaware
CB&I Federal Services LLC
Percentage Ownership Interest
49.000000
49.000000
VS2, LLC
Delaware
VSE Corporation
Percentage Ownership Interest
51.000000
51.000000
Westinghouse Electric UK Limited
Unknown
Toshiba Nuclear Energy Holdings (UK) Limited
Percentage Ownership Interest
100.000000
100.000000
Whessoe Piping Systems Limited
England & Wales
Shaw Group UK Limited
Common Shares
1.000000
100.000000
Whippany Venture I, L.L.C.
Louisiana
LandBank Properties, L.L.C.
Percentage Ownership Interest
100.000000
100.000000
Woodlands International Insurance Company
Ireland
Chicago Bridge & Iron Company B.V.
Ordinary
860,000.000000
100.000000







--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




SCHEDULE 5.09
PENSIONS AND POST-RETIREMENT PLANS


 
Amount
(in $000s)
USA
$(56,950)
Germany *
$(55,440)
UK
$(13,070)
Netherlands – Insured Plan **
$(87,900)
Canada
$(400)
            Total
$(213,760)



*Unfunded in accordance with local law
**Annual premiums paid by Company to an insurance
company, which bears the pension obligation






--------------------------------------------------------------------------------




SCHEDULE 5.17
ENVIRONMENTAL MATTERS
(a) (iii) A subsidiary of the Company is subject to a consent order at its
former facility in New Castle, Delaware.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 and Form 10-Q for the first
quarter of 2015.
(a) (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
(a) (v) A subsidiary of the Company was a minority shareholder in a company
which owned or operated wood treating facilities at sites in the United States,
some of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the Subsidiary.
There were no further appeals.
(a) (vi) In December 2008, Trinity Industries, Inc, the current owner of the
Greenville, PA facilities previously owned the Company, filed suit against the
Company seeking apportionment of clean up costs of the property to be expended.
On April 4, 2012 the Federal Judge granted our Motion for Summary Judgment.
Trinity filed an appeal to the United States Court of Appeals for the Third
Circuit. On June 28, 2012 Trinity filed a Pennsylvania state court action
against the Company seeking apportionment of clean up costs under state law.
Trinity filed an Amended Complaint on January 7, 2013. On August 8, 2013 the
United States Court of Appeals issued its Opinion in which the Court affirmed in
part (as to the dismissal of Trinity’s RCRA claim for injunctive relief),
reversed in part (as to Trinity’s contribution claim pursuant to CERCLA), and
declined to make any decision on Trinity’s remaining CERCLA cost recovery claim.
The matter was returned to the U.S. District Court for further handling. The
Federal Court will hear Trinity’s state law actions. The matter is set for trial
to begin July 13, 2015.
The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014 and Form 10-Q for the first
quarter of 2015.
Environmental Matters—Our operations are subject to extensive and changing U.S.
federal, state and local laws and regulations, as well as the laws of other
countries, that establish health and environmental quality standards. These
standards, among others, relate to air and water pollutants and the management
and disposal




--------------------------------------------------------------------------------




of hazardous substances and wastes. We are exposed to potential liability for
personal injury or property damage caused by any release, spill, exposure or
other accident involving such pollutants, substances or wastes.
In connection with the historical operation of our facilities, including those
associated with the acquired Shaw operations, substances which currently are or
might be considered hazardous were used or disposed of at some sites that will
or may require us to make expenditures for remediation. In addition, we have
agreed to indemnify parties from whom we have purchased or to whom we have sold
facilities, for certain environmental liabilities arising from acts occurring
before the dates those facilities were transferred.
We believe that we are in compliance, in all material respects, with all
environmental laws and regulations and maintain insurance coverage to mitigate
our exposure to environmental liabilities. We do not believe that any
environmental matters will have a material adverse effect on our future results
of operations, financial position or cash flow. We do not anticipate that we
will incur material capital expenditures for environmental controls or for the
investigation or remediation of environmental conditions during the remainder of
2015.






--------------------------------------------------------------------------------




SCHEDULE 7.01
PERMITTED EXISTING INDEBTEDNESS


Section (a) - Borrowed Money
 
Company
Party
Amount (in $000s)
 
Chicago Bridge & Iron Company
Existing Term Loan Credit Agreement
$
775,000


 
Chicago Bridge & Iron Company
NPA Notes
$
800,000


 
Chicago Bridge & Iron Company
Existing Revolving Credit Agreement ($1.35B)
$
276,000


 
Chicago Bridge & Iron Company
Existing Revolving Credit Agreement ($800M)
$
300,000


Section (b) - Deferred Purchase Price
$
—


Section (c) - Lien Obligations
$
41,180


Section (d) - Notes
$
—


Section (e) - Capitalized Leases
$
0


Section (f) - Contingent Obligations
Refer to Schedule 7.05
Section (g) - Letters of Credit
See attached
Section (h) - Off-Balance Sheet Liabilities
 
 
Sale and Leaseback of Plainfield Facility
 
$
0


Section (i) - Disqualified Stock
$
—























--------------------------------------------------------------------------------




GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0
SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0
SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0
OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4





--------------------------------------------------------------------------------




IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2
4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5
4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4
4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3





--------------------------------------------------------------------------------




FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8
FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4
PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5
PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0
DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0





--------------------------------------------------------------------------------




K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0
K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5
NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2





--------------------------------------------------------------------------------




032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1
032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0
S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3
HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0
3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9





--------------------------------------------------------------------------------




3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3
3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0
777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0





--------------------------------------------------------------------------------




777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4
777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0
T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0





--------------------------------------------------------------------------------




SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7
SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7
SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5
3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2
MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 7.03
PERMITTED EXISTING LIENS
Lien Description and Amount:    


Bigge 2012 MODEL HLD-125D        $41,180,748.84






--------------------------------------------------------------------------------




SCHEDULE 7.04
PERMITTED EXISTING INVESTMENTS
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia)Sdn. Bhd.
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company LLC
CBI Clough JV Pte. Ltd
Chevron Lummus Global (CLG)
Net Power LLC
CBI Kentz JV
CB&I Areva MOX Services, LLC
Shaw Nass Middle East, W.L.L.
Kings Bay Support Services LLC
Shaw Emirates Pipes Manufacturing LLC
High Desert Support Services, LLC
CC JV
CCZ JV








--------------------------------------------------------------------------------




SCHEDULE 7.05
PERMITTED EXISTING CONTINGENT OBLIGATIONS
See attached.










--------------------------------------------------------------------------------




GUARANTEE NUMBER
ISSUING BANK
PURPOSE
AMOUNT IN USD (000's)
10111
Abu Dhabi International Bank Inc.
Performance
464.5
9963
Abu Dhabi International Bank Inc.
Performance
933.0
11134
Abu Dhabi International Bank Inc.
Performance
18,086.7
SO93378200
Australian And New Zealand Banking Group Limited
Performance
1,604.8
SO94978200
Australian And New Zealand Banking Group Limited
Performance
16,377.4
SBLC4707329NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.0
SBLC5707525NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2.8
SBLC4707350NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
4.4
SBLC4707154NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
8.5
SBLC5707402NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
9.1
SBLC4707215NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
13.6
SBLC4707298NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
17.5
SBLC4707330NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
29.5
SBLC4707117NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
32.7
SBLC4707159NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
62.0
SBLC4707244NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
71.0
SBLC4707116NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
76.3
SBLC4707331NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
81.9
SBLC4707115NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.1
SBLC5707410NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
98.4
SBLC4707138NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
126.5
SBLC4707351NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
132.7
SBLC4707114NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
145.0
SBLC4707095NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
176.0
SBLC5707545NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
200.5
SBLC4707365NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
277.6
SBLC5707700NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
322.1
SBLC5707459NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
772.4
SBLC4707071NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,159.0
SBLC5707425NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,288.5
SBLC4707019NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,363.9
SBLC4707020NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707021NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
1,648.9
SBLC4707076NY
Banco Bilbao Vizcaya Argentaria S.A.
Performance
2,520.7
3131284
Bank of America N.A.
Performance
62.9
BMTO449928OS
Bank of Montreal TFO
Performance
434.7
BMTO425120OS
Bank of Montreal TFO
Performance
4,921.3
OGU1647GWS
Bank of Nova Scotia
Performance
312.5
OSB15573GWS
Bank of Nova Scotia
Performance
2,000.0
OSB15574GWS
Bank of Nova Scotia
Performance
4,400.0
S502426N
Bank of Tokyo Mitsubishi
Performance
40,829.3
S500831N
Bank of Tokyo Mitsubishi
Performance
61,250.0
S500588N
Bank of Tokyo Mitsubishi
Performance
153,157.5
BMCH470432OS
BMO Harris Bank N.A.
Performance
1,303.5
BMCH468852OS
BMO Harris Bank N.A.
Performance
1,368.7
HACH401446OS
BMO Harris Bank N.A.
Performance
2,363.3
IGB1401995
BNP Paribas S.A.
Performance
41.4
IGB1500095
BNP Paribas S.A.
Performance
165.5
IGB1404669
BNP Paribas S.A.
Performance
207.5
IGB1402491
BNP Paribas S.A.
Performance
222.4





--------------------------------------------------------------------------------




IGB1501186
BNP Paribas S.A.
Performance
346.9
IGB1402822
BNP Paribas S.A.
Performance
467.4
IGB1501188
BNP Paribas S.A.
Performance
820.7
IGB1501189
BNP Paribas S.A.
Performance
838.0
IGB1501187
BNP Paribas S.A.
Performance
1,080.0
IGB1303272
BNP Paribas S.A.
Performance
1,650.0
4130103
BNP Paribas USA
Performance
14.3
4125463
BNP Paribas USA
Performance
24.6
4130239
BNP Paribas USA
Performance
32.2
4130076
BNP Paribas USA
Performance
36.0
4119684
BNP Paribas USA
Performance
45.9
4125455
BNP Paribas USA
Performance
54.2
4121828
BNP Paribas USA
Performance
64.5
4127435
BNP Paribas USA
Performance
73.3
4127591
BNP Paribas USA
Performance
118.2
4121697
BNP Paribas USA
Performance
250.0
91909337
BNP Paribas USA
Performance
252.5
4124974
BNP Paribas USA
Performance
282.6
4127880
BNP Paribas USA
Performance
383.6
4119596
BNP Paribas USA
Performance
415.3
91912121
BNP Paribas USA
Performance
488.2
4122692
BNP Paribas USA
Performance
686.0
4127875
BNP Paribas USA
Performance
757.5
4123114
BNP Paribas USA
Performance
872.0
4120798
BNP Paribas USA
Performance
1,073.8
4125888
BNP Paribas USA
Performance
1,080.0
4121354
BNP Paribas USA
Performance
1,267.5
4122391
BNP Paribas USA
Performance
1,575.0
4131983
BNP Paribas USA
Performance
1,609.0
4131986
BNP Paribas USA
Performance
1,609.0
4125109
BNP Paribas USA
Performance
1,699.4
4126615
BNP Paribas USA
Performance
1,746.0
4105543
BNP Paribas USA
Performance
2,434.1
4128096
BNP Paribas USA
Performance
3,459.3
4126291
BNP Paribas USA
Performance
6,213.0
4121117
BNP Paribas USA
Performance
7,000.0
4105546
BNP Paribas USA
Performance
10,215.7
4126292
BNP Paribas USA
Performance
12,426.0
4126289
BNP Paribas USA
Performance
12,426.0
4126290
BNP Paribas USA
Performance
12,426.0
4126288
BNP Paribas USA
Performance
61,556.9
5870007969
Citibank N.A.
Performance
5.4
5870007964
Citibank N.A.
Performance
6.8
5870007970
Citibank N.A.
Performance
8.2
5870007971
Citibank N.A.
Performance
11.4
5870007966
Citibank N.A.
Performance
13.6
5870007967
Citibank N.A.
Performance
13.6
FRWAV70365200201
Commerzbank AG
Performance
130.9
FRWAV70305030201
Commerzbank AG
Performance
181.9
FRWAV70390880201
Commerzbank AG
Performance
250.5
FRWAV70335300201
Commerzbank AG
Performance
398.0
FRWAV70379960201
Commerzbank AG
Performance
434.3





--------------------------------------------------------------------------------




FRWAV70346200201
Commerzbank AG
Performance
501.0
FRWAV70359400201
Commerzbank AG
Performance
723.9
FRWAV70358950201
Commerzbank AG
Performance
764.3
FRWAV70365420201
Commerzbank AG
Performance
815.0
FRWAV70365160201
Commerzbank AG
Performance
973.8
FRWAV70358980201
Commerzbank AG
Performance
1,528.6
511837005
Credit Agricole CIB
Performance
81.7
428937011
Credit Agricole CIB
Performance
2,732.8
19637008
Credit Agricole CIB
Performance
120,000.0
416937012
Credit Agricole CIB
Performance
129,852.3
504BGA1407110
Deutsche Bank AG
Performance
642.7
504BGA1205026
Deutsche Bank AG
Performance
2,378.2
1001IML201500008
Europe Arab Bank
Performance
3.4
1001CLG201500067
Europe Arab Bank
Performance
237.5
1501ML201500006
Europe Arab Bank
Performance
270.0
1001CLG201500053
Europe Arab Bank
Performance
400.0
PEBPTH150392
HSBC Bank Australia Limited
Performance
65.4
PEBPTH150395
HSBC Bank Australia Limited
Performance
65.4
REBPTH121346
HSBC Bank Australia Limited
Performance
102.8
PEBPTH142794
HSBC Bank Australia Limited
Performance
105.5
FNGPTH116948
HSBC Bank Australia Limited
Performance
117.5
PEBPTH123868
HSBC Bank Australia Limited
Performance
117.7
PEBPTH142808
HSBC Bank Australia Limited
Performance
192.0
PEBPTH150517
HSBC Bank Australia Limited
Performance
327.2
TEBPTH150678
HSBC Bank Australia Limited
Performance
385.4
PEBGWT120256
HSBC Bank Australia Limited
Performance
50,095.5
SDNGWT140240
HSBC Bank Australia Limited
Performance
52,875.1
PEBDUB028571
HSBC Bank Middle East Limited
Performance
40.0
PEBDUB026152
HSBC Bank Middle East Limited
Performance
61.3
PEBDUB768880
HSBC Bank Middle East Limited
Performance
82.5
PEBDUB768878
HSBC Bank Middle East Limited
Performance
88.1
APGDUB049377
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB049390
HSBC Bank Middle East Limited
Performance
125.0
PEBDEI783690
HSBC Bank Middle East Limited
Performance
125.0
PEBDUB043461
HSBC Bank Middle East Limited
Performance
128.5
APGDUB768867
HSBC Bank Middle East Limited
Performance
165.0
PEBDUB026153
HSBC Bank Middle East Limited
Performance
212.5
PEBDUB042369
HSBC Bank Middle East Limited
Performance
223.0
REBDUB040775
HSBC Bank Middle East Limited
Performance
317.4
PEBDUB768876
HSBC Bank Middle East Limited
Performance
1,670.3
PEBDUB025214
HSBC Bank Middle East Limited
Performance
1,700.0
REBDUB041493
HSBC Bank Middle East Limited
Performance
1,913.9
PEBDUB036573
HSBC Bank Middle East Limited
Performance
2,737.8
PEBDUB040346
HSBC Bank Middle East Limited
Performance
4,322.6
APGDUB049178
HSBC Bank Middle East Limited
Performance
5,986.0
PEBDUB049179
HSBC Bank Middle East Limited
Performance
5,986.0
SDCMTN567195
HSBC Bank USA N.A.
Performance
28,010.0
DTNLES507311
ING Bank N.V.
Performance
7.5
DTNLES507314
ING Bank N.V.
Performance
67.2
DTNLES507312
ING Bank N.V.
Performance
104.4
DTNLES507308
ING Bank N.V.
Performance
227.6
K682144
ING Bank N.V.
Performance
245.0





--------------------------------------------------------------------------------




K624895
ING Bank N.V.
Performance
267.5
DTNLFS600720
ING Bank N.V.
Performance
284.0
K677530
ING Bank N.V.
Performance
535.0
DTNLES506780
ING Bank N.V.
Performance
672.4
DTNLFS600719
ING Bank N.V.
Performance
716.0
DTNLES507310
ING Bank N.V.
Performance
742.0
K663265
ING Bank N.V.
Performance
1,003.1
DTNLES506783
ING Bank N.V.
Performance
1,398.0
K672931
ING Bank N.V.
Performance
1,550.0
K677529
ING Bank N.V.
Performance
,605.0
K672932
ING Bank N.V.
Performance
1,700.0
K678646
ING Bank N.V.
Performance
2,110.0
K672930
ING Bank N.V.
Performance
2,520.0
K681056
ING Bank N.V.
Performance
3,180.5
153052-793
Intesa Sanpaolo-New York
Performance
64.8
123236-793
Intesa Sanpaolo-New York
Performance
320.5
133058-793
Intesa Sanpaolo-New York
Performance
320.5
NYSB2015054
Lloyds TSB Bank plc
Performance
1,389.8
NYSB2014008
Lloyds TSB Bank plc
Performance
15,506.7
NYSB2014153
Lloyds TSB Bank plc
Performance
61,250.0
032LGLB123155633
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123156118
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123157736
Mashreq Bank P.S.C.
Performance
0.8
032LGLB123158379
Mashreq Bank P.S.C.
Performance
1.6
032LGLB140080001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141190001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB141480001
Mashreq Bank P.S.C.
Performance
1.6
032LGLB123156713
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157220
Mashreq Bank P.S.C.
Performance
2.5
032LGLB123157325
Mashreq Bank P.S.C.
Performance
4.1
032LGLB151110002
Mashreq Bank P.S.C.
Performance
4.1
032LGLB123154287
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157121
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123157902
Mashreq Bank P.S.C.
Performance
4.9
032LGLB150670001
Mashreq Bank P.S.C.
Performance
4.9
032LGLB123154353
Mashreq Bank P.S.C.
Performance
5.7
032LGLB123155015
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157737
Mashreq Bank P.S.C.
Performance
7.4
032LGLB123157177
Mashreq Bank P.S.C.
Performance
11.4
032LGLB150120002
Mashreq Bank P.S.C.
Performance
12.3
032LGLB123155012
Mashreq Bank P.S.C.
Performance
13.6
032LGLB123158002
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150221
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150234
Mashreq Bank P.S.C.
Performance
13.6
032LGTL123150238
Mashreq Bank P.S.C.
Performance
13.6
032LGTL151660001
Mashreq Bank P.S.C.
Performance
13.6
032LGLB143640002
Mashreq Bank P.S.C.
Performance
13.9
032LGLB143220001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB143350001
Mashreq Bank P.S.C.
Performance
14.7
032LGLB150280001
Mashreq Bank P.S.C.
Performance
16.3
032LGLB123158014
Mashreq Bank P.S.C.
Performance
20.4
032LGLB123154372
Mashreq Bank P.S.C.
Performance
27.2





--------------------------------------------------------------------------------




032LGPB151530001
Mashreq Bank P.S.C.
Performance
33.1
032LGLB123155661
Mashreq Bank P.S.C.
Performance
40.8
032LGLB123154984
Mashreq Bank P.S.C.
Performance
81.7
032LGAP150840003
Mashreq Bank P.S.C.
Performance
300.0
032LGAP132260001
Mashreq Bank P.S.C.
Performance
748.7
032LGPB132260004
Mashreq Bank P.S.C.
Performance
748.7
032LGPB142640005
Mashreq Bank P.S.C.
Performance
1,604.8
032LGPB142640006
Mashreq Bank P.S.C.
Performance
1,694.3
032LGBB150290003
Mashreq Bank P.S.C.
Performance
2,482.4
032LGPB123155504
Mashreq Bank P.S.C.
Performance
3,436.8
032LGPB123155632
Mashreq Bank P.S.C.
Performance
7,330.9
032LGPB123155405
Mashreq Bank P.S.C.
Performance
8,151.4
032LGAP141320004
Mashreq Bank P.S.C.
Performance
34,048.0
5754505
MIZUHO BANK, LTD.
Performance
4,814.5
5754492
MIZUHO BANK, LTD.
Performance
5,086.6
S730850
National Bank Of Kuwait S.A.K.
Performance
82.7
S730710
National Bank Of Kuwait S.A.K.
Performance
1,081.0
S730711
National Bank Of Kuwait S.A.K.
Performance
1,081.0
G977
Qatar National Bank SAQ
Performance
1,800.0
HOU/S/06623
Riyad Bank, Houston Agency
Performance
170.0
HOU/S/07890
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07915
Riyad Bank, Houston Agency
Performance
399.7
HOU/S/07151
Riyad Bank, Houston Agency
Performance
745.2
HOU/S/07891
Riyad Bank, Houston Agency
Performance
799.3
HOU/S/07786
Riyad Bank, Houston Agency
Performance
1,731.4
HOU/S/07552
Riyad Bank, Houston Agency
Performance
2,438.5
HOU/S/07423
Riyad Bank, Houston Agency
Performance
3,087.3
HOU/S/07791
Riyad Bank, Houston Agency
Performance
3,243.6
HOU/S/07479
Riyad Bank, Houston Agency
Performance
3,726.4
HOU/S/07422
Riyad Bank, Houston Agency
Performance
5,080.4
HOU/S/07790
Riyad Bank, Houston Agency
Performance
6,487.2
HOU/S/07150
Riyad Bank, Houston Agency
Performance
6,961.8
HOU/S/07482
Riyad Bank, Houston Agency
Performance
7,801.3
HOU/S/07152
Riyad Bank, Houston Agency
Performance
13,366.8
3000310209
SAMBA Financial Group
Performance
12.6
3000310155
SAMBA Financial Group
Performance
14.8
3000310336
SAMBA Financial Group
Performance
18.0
3000310173
SAMBA Financial Group
Performance
23.1
3000310338
SAMBA Financial Group
Performance
27.0
3000310344
SAMBA Financial Group
Performance
27.1
3000310074
SAMBA Financial Group
Performance
59.4
3000310337
SAMBA Financial Group
Performance
66.8
3000310357
SAMBA Financial Group
Performance
88.0
3000399991
SAMBA Financial Group
Performance
94.5
3000310317
SAMBA Financial Group
Performance
98.9
3000399687
SAMBA Financial Group
Performance
105.0
3000399688
SAMBA Financial Group
Performance
105.0
3000310073
SAMBA Financial Group
Performance
143.6
3000394383
SAMBA Financial Group
Performance
166.4
3000310030
SAMBA Financial Group
Performance
241.8
3000399686
SAMBA Financial Group
Performance
314.9
3000399671
SAMBA Financial Group
Performance
319.9





--------------------------------------------------------------------------------




3000398691
SAMBA Financial Group
Performance
428.4
3000397192
SAMBA Financial Group
Performance
441.2
3000398980
SAMBA Financial Group
Performance
444.0
3000399626
SAMBA Financial Group
Performance
449.9
3000399629
SAMBA Financial Group
Performance
449.9
3000398665
SAMBA Financial Group
Performance
458.3
3000399934
SAMBA Financial Group
Performance
464.8
3000399935
SAMBA Financial Group
Performance
464.8
3000394388
SAMBA Financial Group
Performance
567.9
3000396510
SAMBA Financial Group
Performance
632.1
3000396511
SAMBA Financial Group
Performance
632.1
3000310382
SAMBA Financial Group
Performance
650.0
3000310383
SAMBA Financial Group
Performance
650.0
3000392592
SAMBA Financial Group
Performance
704.4
3000399004
SAMBA Financial Group
Performance
730.0
3000399533
SAMBA Financial Group
Performance
841.1
3000398981
SAMBA Financial Group
Performance
1,185.3
3000399003
SAMBA Financial Group
Performance
1,460.0
3000399845
SAMBA Financial Group
Performance
1,580.0
3000399803
SAMBA Financial Group
Performance
1,630.0
3000393358
SAMBA Financial Group
Performance
1,746.2
3000310156
SAMBA Financial Group
Performance
2,370.0
3000399901
SAMBA Financial Group
Performance
2,370.0
3000394032
SAMBA Financial Group
Performance
2,691.7
3000399846
SAMBA Financial Group
Performance
3,160.0
3000310012
SAMBA Financial Group
Performance
3,268.2
3000310013
SAMBA Financial Group
Performance
3,268.2
3000399804
SAMBA Financial Group
Performance
4,401.0
7759
Santander
Performance
1,588.5
7829
Santander
Performance
5,000.0
777020069980-L
Standard Chartered Bank
Performance
15.0
123020068580
Standard Chartered Bank
Performance
27.2
777020075704-L
Standard Chartered Bank
Performance
45.0
777020070629-L
Standard Chartered Bank
Performance
80.0
777020021996-L
Standard Chartered Bank
Performance
98.5
777020069276-L
Standard Chartered Bank
Performance
140.0
777020067438-L
Standard Chartered Bank
Performance
149.9
123020500764
Standard Chartered Bank
Performance
250.0
777020050197-L
Standard Chartered Bank
Performance
291.1
777020072011-L
Standard Chartered Bank
Performance
402.0
777020029408-L
Standard Chartered Bank
Performance
560.0
777020072057-L
Standard Chartered Bank
Performance
712.9
779-02-0053968-I
Standard Chartered Bank
Performance
785.6
777020022085-L
Standard Chartered Bank
Performance
854.1
777020034303-L
Standard Chartered Bank
Performance
858.4
777020069025-L
Standard Chartered Bank
Performance
972.0
777020072048-l
Standard Chartered Bank
Performance
979.5
777020076730-L
Standard Chartered Bank
Performance
998.2
777020044436-L
Standard Chartered Bank
Performance
1,034.7
777020032350-L
Standard Chartered Bank
Performance
1,054.0
777020030245-L
Standard Chartered Bank
Performance
1,104.3
777020057984-L
Standard Chartered Bank
Performance
1,452.0





--------------------------------------------------------------------------------




777020067401-L
Standard Chartered Bank
Performance
1,468.0
777020036515-L
Standard Chartered Bank
Performance
1,800.0
777020028221-L
Standard Chartered Bank
Performance
1,854.2
777020070870-L
Standard Chartered Bank
Performance
2,215.8
777020063094-L
Standard Chartered Bank
Performance
3,134.1
777020063076-L
Standard Chartered Bank
Performance
3,917.7
777020067777-L
Standard Chartered Bank
Performance
5,000.0
123020068731
Standard Chartered Bank
Performance
7,183.4
777020044409-L
Standard Chartered Bank
Performance
18,312.2
T407672
The Royal Bank of Scotland N.V.
Performance
0.0
MEAE1AE07G501131
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501851
The Royal Bank of Scotland N.V.
Performance
0.8
MEAE2AE07G501853
The Royal Bank of Scotland N.V.
Performance
6.5
NLNL1NL14G840269
The Royal Bank of Scotland N.V.
Performance
7.6
T411003
The Royal Bank of Scotland N.V.
Performance
10.9
MEAE2AE07G501847
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501849
The Royal Bank of Scotland N.V.
Performance
13.6
MEAE2AE07G501854
The Royal Bank of Scotland N.V.
Performance
20.4
T411036
The Royal Bank of Scotland N.V.
Performance
26.5
T410369
The Royal Bank of Scotland N.V.
Performance
72.0
T410368
The Royal Bank of Scotland N.V.
Performance
95.7
G14/4996
The Royal Bank of Scotland N.V.
Performance
117.1
NLNL1NL14G840477
The Royal Bank of Scotland N.V.
Performance
161.1
NLNL1NL09G830181
The Royal Bank of Scotland N.V.
Performance
749.0
T410470
The Royal Bank of Scotland N.V.
Performance
966.3
NLNL1NL14G839918
The Royal Bank of Scotland N.V.
Performance
1,297.9
T410471
The Royal Bank of Scotland N.V.
Performance
1,504.9
NLNL1NL14G839757
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL14G839758
The Royal Bank of Scotland N.V.
Performance
1,850.0
NLNL1NL12G837706
The Royal Bank of Scotland N.V.
Performance
23,982.8
SLCPPDX05105
U.S. Bank N.A.
Performance
70,000.0
29070196-A
Australian And New Zealand Banking Group Limited
Financial
1.7
21197
Australian And New Zealand Banking Group Limited
Financial
11.9
93033/80085
Bank of Nova Scotia
Financial
57,389.2
IGB1301451
BNP Paribas S.A.
Financial
2,926.1
4119584
BNP Paribas USA
Financial
25.4
4119591
BNP Paribas USA
Financial
1,915.9
4119582
BNP Paribas USA
Financial
2,050.0
FHGAV08077000200
Commerzbank AG
Financial
138.5
FNGPTH141138
HSBC Bank Australia Limited
Financial
26.5
FNGPTH141567
HSBC Bank Australia Limited
Financial
153.4
FNGPTH130624
HSBC Bank Australia Limited
Financial
198.2
FNGPTH116956
HSBC Bank Australia Limited
Financial
267.1
FNGPTH122092
HSBC Bank Australia Limited
Financial
307.1
FNGPTH116949
HSBC Bank Australia Limited
Financial
462.4
FNGPTH141045
HSBC Bank Australia Limited
Financial
482.2
FNGPTH151302
HSBC Bank Australia Limited
Financial
1,090.2
SDCMTN563275
HSBC Bank USA N.A.
Financial
100.0
SDCMTN567955
HSBC Bank USA N.A.
Financial
258.7
SDCMTN564216
HSBC Bank USA N.A.
Financial
283.7
SDCMTN563985
HSBC Bank USA N.A.
Financial
445.0
SDCMTN564121
HSBC Bank USA N.A.
Financial
2,723.7





--------------------------------------------------------------------------------




SDCMTN563273
HSBC Bank USA N.A.
Financial
4,200.0
SDCMTN563274
HSBC Bank USA N.A.
Financial
12,610.8
NYSB2015003
Lloyds TSB Bank plc
Financial
500.0
NYSB2013303
Lloyds TSB Bank plc
Financial
4,436.8
032LGFN123150846
Mashreq Bank P.S.C.
Financial
8.2
032LGPP143370003
Mashreq Bank P.S.C.
Financial
27.5
032LGFN123150791
Mashreq Bank P.S.C.
Financial
43.6
032LGFN123150766
Mashreq Bank P.S.C.
Financial
54.5
032LGOT123151728
Mashreq Bank P.S.C.
Financial
61.8
032LGPP142580002
Mashreq Bank P.S.C.
Financial
114.0
032LGFN123150877
Mashreq Bank P.S.C.
Financial
136.2
032LGFN123150556
Mashreq Bank P.S.C.
Financial
163.4
032LGFN123150769
Mashreq Bank P.S.C.
Financial
171.5
3000368994
SAMBA Financial Group
Financial
18.7
777020052872-L
Standard Chartered Bank
Financial
22.3
777020063888-l
Standard Chartered Bank
Financial
44.5
359020594301
Standard Chartered Bank (Thai) PCL
Financial
59.2
MEAE1AE07G501121
The Royal Bank of Scotland N.V.
Financial
13.6
MEAE2AE07G502994
The Royal Bank of Scotland N.V.
Financial
13.6
SLCPPDX06471
U.S. Bank N.A.
Financial
2,000.0
 
Letter of Credit & Bank Guarantee Utilization
 
1,426,854.0
 
Revolver Foreign Currency Adjustment
 
1,908.0
 
Total Utilization
 
1,428,762.0
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 7.12
SUBSIDIARY COVENANTS
None.
 







--------------------------------------------------------------------------------




SCHEDULE 7.17
PERMITTED RESTRICTED PAYMENTS
None.






--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY AND BORROWERS:
Chicago Bridge & Iron Company N.V.
Chicago Bridge & Iron Company (Delaware)
CB&I Inc.
CBI Services, Inc.
Chicago Bridge & Iron Company B.V.
Chicago Bridge & Iron Company
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380
Attention: Michael S. Taff, Chief Financial Officer
Telephone: 832-513-1000
Facsimile: 800- 513-1092
Website Address: www.cbi.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.
One Independence Center
101 N. Tryon Street, 5th Floor
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Charles D. Hensley
Telephone:  980-388-3225
Facsimile: 704-719-5362
Electronic Mail:  charles.hensley@baml.com   
Account No.:  1366212250600
ABA #026009593
Attn: Corporate Credit Services
Ref:  Chicago Bridge & Iron Company






--------------------------------------------------------------------------------




Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
Attention:  Bridgett J. Manduk
Telephone:  415-436-1097
Facsimile:   415-503-5011
Electronic Mail:  bridgett.manduk@baml.com










